Exhibit 10.1
 
SYBASE, INC.
3.50% CONVERTIBLE SENIOR NOTES DUE 2029
 
INDENTURE
DATED AS OF AUGUST 4, 2009
 
U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
 
       
SECTION 1.1. DEFINITIONS
    1  
SECTION 1.2. OTHER DEFINITIONS
    6  
SECTION 1.3. TRUST INDENTURE ACT PROVISIONS
    7  
SECTION 1.4. RULES OF CONSTRUCTION
    8  
 
       
ARTICLE 2 THE SECURITIES
    8  
 
       
SECTION 2.1. FORM AND DATING
    8  
SECTION 2.2. EXECUTION AND AUTHENTICATION
    10  
SECTION 2.3. REGISTRAR, PAYING AGENT AND CONVERSION AGENT
    11  
SECTION 2.4. PAYING AGENT TO HOLD MONEY IN TRUST
    11  
SECTION 2.5. SECURITYHOLDER LISTS
    12  
SECTION 2.6. TRANSFER AND EXCHANGE
    12  
SECTION 2.7. REPLACEMENT SECURITIES
    13  
SECTION 2.8. OUTSTANDING SECURITIES
    14  
SECTION 2.9. TREASURY SECURITIES
    14  
SECTION 2.10. TEMPORARY SECURITIES
    14  
SECTION 2.11. CANCELLATION
    15  
SECTION 2.12. LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS
    15  
SECTION 2.13. CUSIP NUMBERS
    17  
 
       
ARTICLE 3 REDEMPTION AND PURCHASE
    17  
 
       
SECTION 3.1. TO REDEEM; NOTICE TO TRUSTEE
    17  
SECTION 3.2. SELECTION OF SECURITIES TO BE REDEEMED
    18  
SECTION 3.3. NOTICE OF REDEMPTION
    18  
SECTION 3.4. EFFECT OF NOTICE OF REDEMPTION
    19  
SECTION 3.5. DEPOSIT OF REDEMPTION PRICE
    19  
SECTION 3.6. SECURITIES REDEEMED IN PART
    20  
SECTION 3.7. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON FUNDAMENTAL
CHANGE
    20  
SECTION 3.8. EFFECT OF FUNDAMENTAL CHANGE PURCHASE NOTICE
    23  
SECTION 3.9. DEPOSIT OF FUNDAMENTAL CHANGE PURCHASE PRICE
    24  
SECTION 3.10. REPAYMENT TO THE COMPANY
    24  
SECTION 3.11. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON SPECIFIED DATES
    24  
SECTION 3.12. SECURITIES PURCHASED IN PART
    27  
SECTION 3.13. COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES
    28  
SECTION 3.14. PURCHASE OF SECURITIES
    28  
 
       
ARTICLE 4 CONVERSION
    28  
 
       
SECTION 4.1. CONVERSION PRIVILEGE AND CONVERSION RATE
    28  

 



--------------------------------------------------------------------------------



 



              Page
SECTION 4.2. CONVERSION PROCEDURE
    33  
SECTION 4.3. FRACTIONAL SHARES
    35  
SECTION 4.4. TAXES ON CONVERSION
    35  
SECTION 4.5. COMPANY TO PROVIDE STOCK
    35  
SECTION 4.6. ADJUSTMENT OF CONVERSION RATE
    36  
SECTION 4.7. NO ADJUSTMENT
    42  
SECTION 4.8. ADJUSTMENT FOR TAX PURPOSES
    43  
SECTION 4.9. NOTICE OF ADJUSTMENT
    43  
SECTION 4.10. NOTICE OF CERTAIN TRANSACTIONS
    43  
SECTION 4.11. EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON
CONVERSION PRIVILEGE
    44  
SECTION 4.12. TRUSTEE’S DISCLAIMER
    45  
SECTION 4.13. VOLUNTARY INCREASE
    46  
SECTION 4.14. PAYMENT OF CASH IN LIEU OF COMMON STOCK.
    46  
SECTION 4.15. RIGHTS PLAN
    47  
 
       
ARTICLE 5 COVENANTS
    47  
 
       
SECTION 5.1. PAYMENT OF SECURITIES
    47  
SECTION 5.2. SEC REPORTS
    48  
SECTION 5.3. COMPLIANCE CERTIFICATES
    48  
SECTION 5.4. FURTHER INSTRUMENTS AND ACTS
    48  
SECTION 5.5. MAINTENANCE OF CORPORATE EXISTENCE
    48  
SECTION 5.6. RULE 144A INFORMATION REQUIREMENT
    48  
SECTION 5.7. STAY, EXTENSION AND USURY LAWS
    49  
SECTION 5.8. ADDITIONAL INTEREST; RECEIPT OF REQUEST TO DELEGEND THE SECURITIES
    49  
 
       
ARTICLE 6 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
    50  
 
       
SECTION 6.1. COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS
    50  
SECTION 6.2. SUCCESSOR SUBSTITUTED
    51  
 
       
ARTICLE 7 DEFAULT AND REMEDIES
    51  
 
       
SECTION 7.1. EVENTS OF DEFAULT
    51  
SECTION 7.2. ACCELERATION
    53  
SECTION 7.3. OTHER REMEDIES
    55  
SECTION 7.4. WAIVER OF DEFAULTS AND EVENTS OF DEFAULT
    55  
SECTION 7.5. CONTROL BY MAJORITY
    55  
SECTION 7.6. LIMITATIONS ON SUITS
    55  
SECTION 7.7. RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT
    56  
SECTION 7.8. COLLECTION SUIT BY TRUSTEE
    56  
SECTION 7.9. TRUSTEE MAY FILE PROOFS OF CLAIM
    56  
SECTION 7.10. PRIORITIES
    57  
SECTION 7.11. UNDERTAKING FOR COSTS
    57  
 
       
ARTICLE 8 TRUSTEE
    57  
 
       
SECTION 8.1. DUTIES OF TRUSTEE
    57  

 



--------------------------------------------------------------------------------



 



              Page
SECTION 8.2. RIGHTS OF TRUSTEE
    58  
SECTION 8.3. INDIVIDUAL RIGHTS OF TRUSTEE
    59  
SECTION 8.4. TRUSTEE’S DISCLAIMER
    59  
SECTION 8.5. NOTICE OF DEFAULT OR EVENTS OF DEFAULT
    59  
SECTION 8.6. REPORTS BY TRUSTEE TO HOLDERS
    60  
SECTION 8.7. COMPENSATION AND INDEMNITY
    60  
SECTION 8.8. REPLACEMENT OF TRUSTEE
    61  
SECTION 8.9. SUCCESSOR TRUSTEE BY MERGER, ETC
    62  
SECTION 8.10. ELIGIBILITY; DISQUALIFICATION
    62  
SECTION 8.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY
    62  
 
       
ARTICLE 9 SATISFACTION AND DISCHARGE OF INDENTURE
    62  
 
       
SECTION 9.1. SATISFACTION AND DISCHARGE OF INDENTURE
    62  
SECTION 9.2. APPLICATION OF TRUST MONEY
    63  
SECTION 9.3. REPAYMENT TO COMPANY
    63  
SECTION 9.4. REINSTATEMENT
    64  
 
       
ARTICLE 10 AMENDMENTS, SUPPLEMENTS AND WAIVERS
    64  
 
       
SECTION 10.1. WITHOUT CONSENT OF HOLDERS
    64  
SECTION 10.2. WITH CONSENT OF HOLDERS
    65  
SECTION 10.3. COMPLIANCE WITH TRUST INDENTURE ACT
    66  
SECTION 10.4. REVOCATION AND EFFECT OF CONSENTS
    66  
SECTION 10.5. NOTATION ON OR EXCHANGE OF SECURITIES
    66  
SECTION 10.6. TRUSTEE TO SIGN AMENDMENTS, ETC
    66  
SECTION 10.7. EFFECT OF SUPPLEMENTAL INDENTURES
    67  
 
       
ARTICLE 11 MISCELLANEOUS
    67  
 
       
SECTION 11.1. TRUST INDENTURE ACT CONTROLS
    67  
SECTION 11.2. NOTICES
    67  
SECTION 11.3. COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS
    68  
SECTION 11.4. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT
    68  
SECTION 11.5. RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS
    69  
SECTION 11.6. RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION AGENT
    69  
SECTION 11.7. LEGAL HOLIDAYS
    69  
SECTION 11.8. GOVERNING LAW
    70  
SECTION 11.9. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS
    70  
SECTION 11.10. NO RECOURSE AGAINST OTHERS
    70  
SECTION 11.11. SUCCESSORS
    70  
SECTION 11.12. MULTIPLE COUNTERPARTS
    70  
SECTION 11.13. SEPARABILITY
    70  
SECTION 11.14. TABLE OF CONTENTS, HEADINGS, ETC
    70  

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

          TIA       INDENTURE SECTION       SECTION    
 
    Section  
310
  11.1    
310(a)(1)
  8.10    
(a)(2)
  8.10    
(a)(3)
  N.A.**    
(a)(4)
  N.A.    
(a)(5)
  8.10    
(b)
  8.10    
(c)
  N.A. Section  
311
  11.1    
311(a)
  8.11    
(b)
  8.11    
(c)
  N.A. Section  
312
  11.1    
(a)
  2.5    
(b)
  11.3    
(c)
  11.3 Section  
313
  11.1    
313(a)
  8.6(a)    
(b)(1)
  N.A.    
(b)(2)
  8.6(a)    
(c)
  8.6(a)    
(d)
  N.A. Section  
314
  11.1    
314(a)
  5.2    
(b)
  N.A.    
(c)(1)
  11.4(a)    
(c)(2)
  11.4(a)    
(c)(3)
  N.A.    
(d)
  N.A.    
(e)
  11.4(b)    
(f)
  N.A. Section  
315
  11.1 Section  
316
  11.1 Section  
317
  11.1 Section  
318(c)
  11.1

 

*   This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.   **   N.A. means Not Applicable.

 



--------------------------------------------------------------------------------



 



          THIS INDENTURE dated as of August 4, 2009 is between Sybase, Inc., a
corporation incorporated under the laws of the State of Delaware (the
“Company”), and U.S. Bank National Association, a national banking association
organized and existing under the laws of the United States, as Trustee (the
“Trustee”).
          In consideration of the purchase of the Securities (as defined herein)
by the Holders thereof, both parties agree as follows for the benefit of the
other and for the equal and ratable benefit of the Holders of the Company’s
3.50% Convertible Senior Notes Due 2029.
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
          SECTION 1.1. DEFINITIONS.
          “Additional Interest” means the additional interest that may be
payable pursuant to Section 5.8 and Section 7.2(b); provided that neither
Section 5.8 nor Section 7.2(b) shall preclude interest from accruing
simultaneously under the other Section. All references herein to interest
accrued or payable as of any date shall include any Additional Interest accrued
or payable as of such date as provided in either Section 5.8 or Section 7.2(b).
          “Affiliate” means, with respect to any specified person, any other
person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified person. For the purposes of this
definition, “control” when used with respect to any person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          “Agent” means any Registrar, Paying Agent or Conversion Agent.
          “Applicable Procedures” means, with respect to any transfer or
exchange of beneficial ownership interests in a Global Security, the rules and
procedures of the Depositary, in each case to the extent applicable to such
transfer or exchange.
          “Board of Directors” means either the board of directors of the
Company or any committee of the Board of Directors authorized to act for it with
respect to this Indenture; provided that, for purposes of Section 3.7(b)(3)
hereof, such term shall mean the board of directors of the Company and not any
committee thereof.
          “Business Day” means any weekday that is not a day on which banking
institutions in the City of New York are authorized or obligated by law or
executive order to close or be closed.
          “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, but excluding any debt
securities convertible into such equity.

1



--------------------------------------------------------------------------------



 



          “Cash” or “cash” means such coin or currency of the United States as
at any time of payment is legal tender for the payment of public and private
debts.
          “Certificated Security” means a Security that is in substantially the
form attached hereto as Exhibit A that does not include the information or the
schedule called for by footnotes 1 and 3 thereof.
          “close of business” means 5:00 p.m., local time, in the City of New
York.
          “Closing Price” means the last reported sale price per share of Common
Stock (or, if no last sale price is reported, the average of the bid and ask
prices per share or, if more than one in either case, the average of the average
bid and the average ask prices per share) on such date reported by the New York
Stock Exchange or, if the Common Stock is not quoted on the New York Stock
Exchange, as reported by the principal national or regional securities exchange
or quotation system on which the Common Stock is listed. If the Common Stock is
not listed for trading on a U.S. national or regional securities exchange on the
relevant date, the “closing price” will be the last quoted bid price for the
Common Stock in the over-the-counter market on the relevant date as reported by
Pink Sheets LLC or similar organization. If the Common Stock is not so quoted,
the “closing price” will be the average of the mid-point of the last bid and ask
prices for the Common Stock on the relevant date from each of at least three
nationally recognized independent investment banking firms selected by the
Company for this purpose.
          “Common Stock” means the common stock of the Company, $0.001 par value
per share, as it exists on the date of this Indenture and any shares of any
class or classes of capital stock of the Company resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding-up of the Company and which are
not subject to redemption by the Company; provided, however, that if at any time
there shall be more than one such resulting class, the shares of each such class
then so issuable on conversion of Securities shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
          “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and thereafter “Company” shall mean such successor Company.
          “Conversion Price” per share of Common Stock as of any day means the
result obtained by dividing (i) $1,000 by (ii) the then applicable Conversion
Rate.
          “Conversion Rate” means the rate at which the Securities are
convertible, which rate shall be initially 20.8836 shares of Common Stock for
each $1,000 principal amount of Securities, as adjusted from time to time
pursuant to the provisions of this Indenture.
          “Conversion Reference Period” means:
          (i) if the Company has specified a Redemption Date, for Securities
that are converted on or after the 25th Scheduled Trading Day prior to the
redemption of the Securities, the 20 consecutive Trading Days

2



--------------------------------------------------------------------------------



 



beginning on the 22nd Scheduled Trading Day prior to the Redemption Date (in the
case of a partial redemption, this clause (i) shall only apply to those
Securities that are subject to redemption);
          (ii) for Securities that are converted on or after the 25th Scheduled
Trading Day prior to the Final Maturity Date, the 20 consecutive Trading Days
beginning on the 22nd Scheduled Trading Day prior to the Final Maturity Date;
and
          (iii) in all other instances, the 20 consecutive Trading Days
beginning on the third Trading Day following the Conversion Date.
          “Conversion Value” means, for each $1,000 principal amount of
Securities converted, an amount equal to the product of (i) the Conversion Rate
in effect on the Conversion Date and (ii) the average of the Closing Prices of
the Company’s Common Stock for each of the 20 consecutive Trading Days of the
Conversion Reference Period; provided that, after the consummation of a
Fundamental Change in which the consideration is comprised entirely of cash and
the Securities become convertible solely into cash, the amount in clause (ii) of
this definition shall be the cash price per share received by holders of the
Company’s Common Stock in such Fundamental Change; and provided further, that in
the event of any conversion rate adjustment during the Conversion Reference
Period, from and after the effective date of such adjustment, the Conversion
Rate for purposes of clause (i) of this definition shall mean the Conversion
Rate as so adjusted.
          “Corporate Trust Office” means the principal office of the Trustee at
which at any particular time its corporate trust business shall be administered
which office at the date of the execution of this Indenture is located at 633
West Fifth Street, 24th Floor, Los Angeles, CA 90071; Attention: Corporate Trust
Services (Sybase, Inc. — 3.50% Convertible Senior Notes due 2029) or at any
other time at such other address as the Trustee may designate from time to time
by notice to the Company.
          “Daily Share Amount” means, for each Trading Day of the Conversion
Reference Period and for each $1,000 principal amount of Securities surrendered
for conversion, a number of shares of Common Stock (but in no event less than
zero) equal to (i) the difference between (a) the Closing Price on such Trading
Day multiplied by the Conversion Rate in effect on the Conversion Date,
appropriately adjusted to take into account the occurrence on such Trading Day
of any event which would require an adjustment pursuant to Section 4.6, and (b)
$1,000, divided by (ii) the Closing Price on such Trading Day multiplied by 20.
          “Default” means, when used with respect to the Securities, any event
which is or, after notice or passage of time or both, would be an Event of
Default.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.
          “Final Maturity Date” means August 15, 2029.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time, including those set forth in
(1) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (2) the statements and
pronouncements of the Financial Accounting Standards Board, (3) such other
statements by such other entity as approved by a significant segment of the
accounting profession and (4) the rules and regulations of the

3



--------------------------------------------------------------------------------



 



SEC governing the inclusion of financial statements (including pro forma
financial statements) in registration statements filed under the Securities Act
and periodic reports required to be filed pursuant to Section 13 of the Exchange
Act, including opinions and pronouncements in staff accounting bulletins and
similar written statements from the accounting staff of the SEC.
          “Global Security” means a Security in global form that is in
substantially the form attached hereto as Exhibit A and that includes the
information and schedule called for by footnotes 1 and 3 thereof and which is
deposited with the Depositary or its custodian and registered in the name of the
Depositary or its nominee.
          “Holder” or “Securityholder” means the person in whose name a Security
is registered on the Primary Registrar’s books.
          “Indenture” means this Indenture as amended or supplemented from time
to time pursuant to the terms of this Indenture.
          “Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P Morgan Securities Inc.
          “Interest Payment Date” means February 15 and August 15 of each year,
commencing February 15, 2010.
          “Officer” means the Chairman or any Co-Chairman of the Board of
Directors, any Vice Chairman of the Board of Directors, the Chief Executive
Officer, the President, any Vice President, the Chief Financial Officer, the
Controller, the Secretary, any Assistant Controller or any Assistant Secretary
of the Company.
          “Officers’ Certificate” means a certificate signed by two Officers;
provided, however, that for purposes of Sections 4.11 and 5.3, “Officers’
Certificate” means a certificate signed by the principal executive officer,
principal financial officer or principal accounting officer of the Company and
by one other Officer.
          “opening of business” means 9:00 a.m., local time, in the City of New
York.
          “Opinion of Counsel” means a written opinion from legal counsel. The
counsel may be an employee of or counsel to the Company or the Trustee.
          “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.
          “Principal” or “principal” of a debt security, including the
Securities, means the principal of the security plus, when appropriate, the
premium, if any, on the security.
          “Redemption Date” when used with respect to any Security to be
redeemed, means the date fixed by the Company for such redemption pursuant to
Section 3.
          “Regular Record Date” means, with respect to each Interest Payment
Date, the February 1 or August 1, as the case may be, next preceding such
Interest Payment Date.

4



--------------------------------------------------------------------------------



 



          “Restricted Global Security” means a Global Security that is a
Restricted Security.
          “Restricted Security” means a Security required to bear the restricted
legend called for by footnote 2 in the form of Security set forth in Exhibit A
of this Indenture.
          “Rule 144” means Rule 144 under the Securities Act or any successor to
such Rule.
          “Rule 144A” means Rule 144A under the Securities Act or any successor
to such Rule.
          “SEC” means the Securities and Exchange Commission.
          “Securities” means the 3.50% Convertible Senior Notes due 2029 or any
of them (each, a “Security”), as amended or supplemented from time to time, that
are issued under this Indenture.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
          “Securities Custodian” means the Trustee, as custodian with respect to
the Securities in global form, or any successor thereto.
          “Significant Subsidiary” means, in respect of any Person, a Subsidiary
of such Person that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02 of Regulation S-X under the Securities Act.
          “Subsidiary” means, in respect of any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.
          “TIA” means the Trust Indenture Act of 1939, as amended, and the rules
and regulations thereunder as in effect on the date of this Indenture, except as
provided in Section 10.3, and except to the extent any amendment to the Trust
Indenture Act expressly provides for application of the Trust Indenture Act as
in effect on another date.
          “Trading Day” means a day during which trading in securities generally
occurs on the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, on the principal other market on which the Common
Stock is then traded), other than a day on which the material suspension of or
limitation on trading is imposed that affects either the New York Stock Exchange
(or, if applicable, such other market) in its entirety or only the shares of the
Company’s Common Stock (by reason of movements in price exceeding limits
permitted by the relevant market on which the shares are traded or otherwise) or
on which the New York Stock Exchange (or, if applicable, such other market)
cannot clear the transfer of the Company’s shares due to an event beyond the
Company’s control.

5



--------------------------------------------------------------------------------



 



          “Trading Price” of the Securities on any date of determination means
the average of the secondary market bid quotations per Security obtained by the
Trustee for $5,000,000 principal amount of the Securities at approximately 3:30
p.m., New York City time, on such determination date from two independent
nationally recognized securities dealers the Company selects, which may include
either or both of the Initial Purchasers, provided that if at least two such
bids cannot be reasonably obtained by the Trustee, but one such bid can be
reasonably obtained by the Trustee, this one bid will be used. If the Trustee
cannot reasonably obtain at least one bid for $5,000,000 principal amount of the
Securities from a nationally recognized securities dealer or if in the Company’s
reasonable judgment, the bid quotations are not indicative of the secondary
market value of the Securities, then the Trading Price of the Securities will be
deemed to be less than 98% of the then current Conversion Rate multiplied by the
Closing Price of Common Stock on such determination date.
          “Trustee” means the party named as such in the first paragraph of this
Indenture until a successor replaces it in accordance with the provisions of
this Indenture, and thereafter means the successor.
          “Trust Officer” means, with respect to the Trustee, any officer
assigned to the Corporate Trust Office, and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
          “Vice President” when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”
          SECTION 1.2. OTHER DEFINITIONS.

          Term   Defined in Section
“Additional Common Stock”
    4.1 (i)
“Agent Members”
    2.1 (b)
“Bankruptcy Law”
    7.1 (a)
“Cash Percentage”
    4.14 (b)
“Clause A Distribution”
    4.6 (a)(3)
“Clause B Distribution”
    4.6 (a)(3)
“Clause C Distribution”
    4.6 (a)(3)
“Company Fundamental Change Notice”
    3.7 (d)
“Company Order”
    2.2 (e)
“Company Put Right Notice”
    3.11 (b)
“Conversion Agent”
    2.3 (a)
“Conversion Date”
    4.2 (a)
“Conversion Settlement Period”
    4.2 (a)
“Current Market Price”
    4.6 (a)(8)
“Custodian”
    7.1 (a)
“DTC”
    2.1 (a)
“Depositary”
    2.1 (a)
“Distribution Notice”
    4.1 (b)
“Effective Date”
    4.1 (i)
“Event of Default”
    7.1 (a)
“Ex-Dividend Date”
    4.6 (c)
“Fundamental Change”
    3.7 (b)

6



--------------------------------------------------------------------------------



 



          Term   Defined in Section
“Fundamental Change Purchase Date”
    3.7  
“Fundamental Change Purchase Notice”
    3.7 (e)
“Fundamental Change Purchase Price”
    3.7  
“Legal Holiday”
    11.7  
“Legend”
    2.12 (a)
“Merger Notice”
    4.1 (c)
“Non-Stock Fundamental Change”
    4.1 (i)
“Non-Stock Fundamental Change Notice”
    4.1 (i)
“Notice of Default”
    7.1 (b)
“Paying Agent”
    2.3 (a)
“Primary Registrar”
    2.3 (a)
“Purchase Agreement”
    2.1  
“Put Right Purchase Date”
    3.11 (a)
“Put Right Purchase Notice”
    3.11 (e)
“Put Right Purchase Price”
    3.11 (a)
“QIB”
    2.1 (a)
“Redemption Price”
    3.1 (a)
“Reference Property”
    4.11 (a)
“Registrar”
    2.3 (a)
“Remaining Shares”
    4.14 (a)
“Restricted Transfer Default”
    5.8 (b)
“Restricted Transfer Triggering Date”
    5.8 (b)
“Rights”
    4.15  
“Rights Plan”
    4.15  
“Spin-Off”
    4.6 (a)(3)
“Stock Price”
    4.1 (i)
“Trigger Event”
    4.6 (a)(3)
“Valuation Period”
    4.6 (a)(3)

          SECTION 1.3. TRUST INDENTURE ACT PROVISIONS.
          Whenever this Indenture refers to a provision of the TIA, that
provision is incorporated by reference in and made a part of this Indenture.
This Indenture shall also include those provisions of the TIA required to be
included herein by the provisions of the Trust Indenture Reform Act of 1990. The
following TIA terms used in this Indenture have the following meanings:
          “indenture securities” means the Securities;
          “indenture security holder” means a Securityholder;
          “indenture to be qualified” means this Indenture;
          “indenture trustee” or “institutional trustee” means the Trustee; and

7



--------------------------------------------------------------------------------



 



          “obligor” on the indenture securities means the Company or any other
obligor on the Securities.
          All other terms used in this Indenture that are defined in the TIA,
defined by TIA reference to another statute or defined by any SEC rule and not
otherwise defined herein have the meanings assigned to them therein.
          SECTION 1.4. RULES OF CONSTRUCTION.
          (a) Unless the context otherwise requires:
          (1) a term has the meaning assigned to it;
          (2) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
          (3) words in the singular include the plural, and words in the plural
include the singular;
          (4) provisions apply to successive events and transactions;
          (5) the term “merger” includes a statutory share exchange and the term
“merged” has a correlative meaning;
          (6) the masculine gender includes the feminine and the neuter;
          (7) references to agreements and other instruments include subsequent
amendments thereto; and
          (8) all “Article”, “Exhibit” and “Section” references are to Articles,
Exhibits and Sections, respectively, of or to this Indenture unless otherwise
specified herein, and the terms “herein,” “hereof” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.
ARTICLE 2
THE SECURITIES
          SECTION 2.1. FORM AND DATING.
          The Securities and the Trustee’s certificate of authentication shall
be substantially in the respective forms set forth in Exhibit A, which Exhibit
is incorporated in and made part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange or automated
quotation system rule or regulation or usage. The Company shall provide any such
notations, legends or endorsements to the Trustee in writing. Each Security
shall be dated the date of its authentication. The Securities are being offered
and sold by the Company pursuant to a Purchase Agreement dated July 29, 2009
(the “Purchase Agreement”) between the Company and the Initial Purchasers, in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act.

8



--------------------------------------------------------------------------------



 



          (a) Restricted Global Securities. All of the Securities are initially
being offered and sold by the Company to the Initial Purchasers for resale to
qualified institutional buyers as defined in Rule 144A (collectively, “QIBs” or
individually, each a “QIB”) in reliance on Rule 144A under the Securities Act
and shall be issued initially in the form of one or more Restricted Global
Securities, which shall be deposited on behalf of the purchasers of the
Securities represented thereby with the Trustee, at its Corporate Trust Office,
as custodian for the depositary, The Depository Trust Company (“DTC”, and such
depositary, or any successor thereto, being hereinafter referred to as the
“Depositary”), and registered in the name of its nominee, Cede & Co. (or any
successor thereto), for the accounts of participants in the Depositary duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the Restricted Global Securities may
from time to time be increased or decreased by adjustments made on the records
of the Securities Custodian as hereinafter provided, subject in each case to
compliance with the Applicable Procedures.
          (b) Global Securities In General. Each Global Security shall represent
such of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect replacements, exchanges, purchases, redemptions, or
conversions of such Securities. Any adjustment of the aggregate principal amount
of a Global Security to reflect the amount of any increase or decrease in the
amount of outstanding Securities represented thereby shall be made by the
Trustee in accordance with instructions given by the Holder thereof as required
by Section 2.12 hereof and shall be made on the records of the Trustee and the
Depositary.
          Members of, or participants in, the Depositary (“Agent Members”) shall
have no rights under this Indenture with respect to any Global Security held on
their behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.
          (c) Book Entry Provisions. The Company shall execute and the Trustee
shall, in accordance with this Subsection 2.1(c), authenticate and deliver
initially one or more Global Securities that (1) shall be registered in the name
of the Depositary or its nominee, (2) shall be delivered by the Trustee to the
Depositary or pursuant to the Depositary’s instructions and (3) shall bear
legends substantially to the following effect:
“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS

9



--------------------------------------------------------------------------------



 



REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN. THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED
IN WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.”
          SECTION 2.2. EXECUTION AND AUTHENTICATION.
          (a) The aggregate principal amount of Securities which may be
authenticated and delivered under this Indenture is limited to $400,000,000
except as provided in Sections 2.6 and 2.7.
          (b) Two Officers shall sign the Securities for the Company by manual
or facsimile signature, one of whom shall be the Secretary or an Assistant
Secretary of the Company. Typographic and other minor errors or defects in any
such facsimile signature shall not affect the validity or enforceability of any
Security that has been authenticated and delivered by the Trustee.
          (c) If an Officer whose signature is on a Security no longer holds
that office at the time the Trustee authenticates the Security, the Security
shall be valid nevertheless.
          (d) A Security shall not be valid until an authorized signatory of the
Trustee manually signs the certificate of authentication on the Security. The
signature shall be conclusive evidence that the Security has been authenticated
under this Indenture.
          (e) The Trustee shall authenticate and make available for delivery
Securities for original issue in the aggregate principal amount of up to
$400,000,000 upon receipt of a written order or orders of the Company signed by
an Officer of the Company (a “Company Order”). The Company Order shall specify
the amount of Securities to be authenticated, shall provide that all such
Securities will be represented by a Restricted Global Security and the date on
which each original issue of Securities is to be authenticated.
          (f) The Trustee shall act as the initial authenticating agent.
Thereafter, the Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Securities. An authenticating agent

10



--------------------------------------------------------------------------------



 



may authenticate Securities whenever the Trustee may do so. Each reference in
this Indenture to authentication by the Trustee includes authentication by such
agent. An authenticating agent shall have the same rights as an Agent to deal
with the Company or an Affiliate of the Company.
          (g) The Securities shall be issuable only in registered form without
coupons and only in denominations of $1,000 principal amount and any multiple
thereof.
     SECTION 2.3. REGISTRAR, PAYING AGENT AND CONVERSION AGENT.
          (a) The Company shall maintain one or more offices or agencies where
Securities may be presented for registration of transfer or for exchange (each,
a “Registrar”), one or more offices or agencies where Securities may be
presented for payment (each, a “Paying Agent”), one or more offices or agencies
where Securities may be presented for conversion (each, a “Conversion Agent”)
and one or more offices or agencies where notices and demands to or upon the
Company in respect of the Securities and this Indenture may be served. The
Company will at all times maintain a Paying Agent, Conversion Agent, Registrar
and an office or agency where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served in the Borough of
Manhattan, The City of New York. One of the Registrars (the “Primary Registrar”)
shall keep a register of the Securities and of their transfer and exchange.
          (b) The Company shall enter into an appropriate agency agreement with
any Agent not a party to this Indenture. The agreement shall implement the
provisions of this Indenture that relate to such Agent. The Company shall notify
the Trustee of the name and address of any Agent not a party to this Indenture.
If the Company fails to maintain a Registrar, Paying Agent, Conversion Agent or
agent for service of notices and demands in any place required by this
Indenture, or fails to give the foregoing notice, the Trustee shall act as such.
The Company or any Affiliate of the Company may act as Paying Agent (except for
the purposes of Section 5.1 and Article 9), Conversion Agent and Registrar.
          (c) The Company hereby initially designates the Trustee as Paying
Agent, Registrar, Securities Custodian and Conversion Agent, and each of the
Corporate Trust Office of the Trustee and the office or agency of U.S. Bank
Trust National Association, an Affiliate of the Trustee, in the Borough of
Manhattan, The City of New York, one such office or agency of the Company for
each of the aforesaid purposes.
     SECTION 2.4. PAYING AGENT TO HOLD MONEY IN TRUST.
     Prior to 11:00 a.m., New York City time, on each due date of the principal
of, or interest on, any Securities, the Company shall deposit with a Paying
Agent a sum sufficient to pay such principal or interest so becoming due.
Subject to Section 9.2, a Paying Agent shall hold in trust for the benefit of
Securityholders or the Trustee all money held by the Paying Agent for the
payment of principal of, or interest on, the Securities, and shall notify the
Trustee of any failure by the Company (or any other obligor on the Securities)
to make any such payment. If the Company or an Affiliate of the Company acts as
Paying Agent, it shall, before 11:00 a.m., New York City time, on each due date
of the principal of, or interest on, any Securities, segregate the money and
hold it as a separate trust fund. The Company at any time may require a Paying
Agent to pay all money held by it to the Trustee, and the Trustee may at any
time during the continuance of any Default, upon written request to a Paying
Agent, require such Paying Agent to pay forthwith to the

11



--------------------------------------------------------------------------------



 



Trustee all sums so held in trust by such Paying Agent. Upon doing so, the
Paying Agent (other than the Company) shall have no further liability for the
money.
          SECTION 2.5. SECURITYHOLDER LISTS.
          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Securityholders. If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each semiannual Interest Payment Date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of Securityholders.
          SECTION 2.6. TRANSFER AND EXCHANGE.
          (a) Subject to compliance with any applicable additional requirements
contained in Section 2.12, when a Security is presented to a Registrar with a
request to register a transfer thereof or to exchange such Security for an equal
principal amount of Securities of other authorized denominations, the Registrar
shall register the transfer or make the exchange as requested; provided,
however, that every Security presented or surrendered for registration of
transfer or exchange shall be duly endorsed or accompanied by an assignment form
and, if applicable, a transfer certificate each in the form included in
Exhibit A, and in form satisfactory to the Registrar duly executed by the Holder
thereof or its attorney duly authorized in writing. To permit registration of
transfers and exchanges, upon surrender of any Security for registration of
transfer or exchange at an office or agency maintained pursuant to Section 2.3,
the Company shall execute and the Trustee shall authenticate Securities of a
like aggregate principal amount at the Registrar’s request. Any exchange or
transfer shall be without charge, except that the Company or the Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto, and provided, that this sentence
shall not apply to any exchange pursuant to Section 2.10, 2.12(a), 3.6, 3.12,
4.2(e) or 10.5.
          (b) Neither the Company, any Registrar nor the Trustee shall be
required to exchange or register a transfer of (1) any Securities for a period
of 15 days next preceding mailing of a notice of Securities to be redeemed,
(2) any Securities or portions thereof selected or called for redemption (except
in the case of redemption of a Security in part, the portion thereof not to be
redeemed) or (3) any Securities or portions thereof in respect of which a
Fundamental Change Purchase Notice has been delivered and not withdrawn by the
Holder thereof (except, in the case of the purchase of a Security in part, the
portion thereof not to be purchased).
          (c) All Securities issued upon any transfer or exchange of Securities
shall be valid obligations of the Company, evidencing the same debt and entitled
to the same benefits under this Indenture, as the Securities surrendered upon
such transfer or exchange.
          (d) Any Registrar appointed pursuant to Section 2.3 hereof shall
provide to the Trustee such information as the Trustee may reasonably require in
connection with the delivery by such Registrar of Securities upon transfer or
exchange of Securities.

12



--------------------------------------------------------------------------------



 



          (e) Each Holder of a Security agrees to indemnify the Company and the
Trustee against any liability that may result from the transfer, exchange or
assignment of such Holder’s Security in violation of any provision of this
Indenture and/or applicable United States federal or state securities law.
          (f) The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
          SECTION 2.7. REPLACEMENT SECURITIES.
          (a) If any mutilated Security is surrendered to the Company, a
Registrar or the Trustee, or the Company, a Registrar and the Trustee receive
evidence to their satisfaction of the destruction, loss or theft of any
Security, and there is delivered to the Company, the applicable Registrar and
the Trustee such security or indemnity as will be required by them to save each
of them harmless, then, in the absence of notice to the Company, such Registrar
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute, and upon its written request the Trustee shall
authenticate and deliver, in exchange for any such mutilated Security or in lieu
of any such destroyed, lost or stolen Security, a new Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding.
          (b) In case any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, or is about to be purchased or
redeemed by the Company pursuant to Article 3, or converted pursuant to
Article 4, the Company in its discretion may, instead of issuing a new Security,
pay, redeem, purchase or convert such Security, as the case may be.
          (c) Upon the issuance of any new Securities under this Section 2.7,
the Company may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.
          (d) Every new Security issued pursuant to this Section 2.7 in lieu of
any mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.
          (e) The provisions of this Section 2.7 are (to the extent lawful)
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Securities.

13



--------------------------------------------------------------------------------



 



          SECTION 2.8. OUTSTANDING SECURITIES.
          (a) Securities outstanding at any time are all Securities
authenticated by the Trustee, except for those canceled by it, those redeemed or
purchased pursuant to Article 3, those converted pursuant to Article 4, those
delivered to the Trustee for cancellation or surrendered for transfer or
exchange and those described in this Section 2.8 as not outstanding.
          (b) If a Security is replaced pursuant to Section 2.7, it ceases to be
outstanding unless the Company receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.
          (c) If a Paying Agent (other than the Company or an Affiliate of the
Company) holds in respect of the outstanding Securities on a Redemption Date, a
Fundamental Change Purchase Date or the Final Maturity Date money sufficient to
pay the principal of (including premium, if any) and accrued interest on
Securities (or portions thereof) payable on that date, then on and after such
Redemption Date, Fundamental Change Purchase Date, or the Final Maturity Date,
as the case may be, such Securities (or portions thereof, as the case may be)
shall cease to be outstanding and interest on them shall cease to accrue;
provided that if such Securities are to be redeemed, notice of such redemption
has been duly given pursuant to this Indenture or provision thereof satisfactory
to the Trustee has been made.
          (d) Subject to the restrictions contained in Section 2.9, a Security
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Security.
          SECTION 2.9. TREASURY SECURITIES.
          In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
Securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee actually knows are so owned shall be so
disregarded. Securities so owned which have been pledged in good faith shall not
be disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to the Securities and that the pledgee is
not the Company or any other obligor on the Securities or any Affiliate of the
Company or of such other obligor.
          SECTION 2.10. TEMPORARY SECURITIES.
          Until definitive Securities are ready for delivery, the Company may
prepare and execute, and, upon receipt of a Company Order, the Trustee shall
authenticate and deliver, temporary Securities. Temporary Securities shall be
substantially in the form of definitive Securities but may have variations that
the Company with the consent of the Trustee considers appropriate for temporary
Securities. Without unreasonable delay, the Company shall prepare and the
Trustee shall authenticate and deliver definitive Securities in exchange for
temporary Securities.

14



--------------------------------------------------------------------------------



 



          SECTION 2.11. CANCELLATION.
          The Company at any time may deliver Securities to the Trustee for
cancellation. The Registrar, the Paying Agent and the Conversion Agent shall
forward to the Trustee or its agent any Securities surrendered to them for
transfer, exchange, redemption, purchase, payment or conversion. The Trustee and
no one else shall cancel, in accordance with its standard procedures, all
Securities surrendered for transfer, exchange, redemption, purchase, payment,
conversion or cancellation and shall dispose of the cancelled Securities in
accordance with its customary procedures or deliver the canceled Securities to
the Company. All Securities which are redeemed, purchased or otherwise acquired
by the Company or any of its Subsidiaries prior to the Final Maturity Date shall
be delivered to the Trustee for cancellation, and the Company may not hold or
resell such Securities or issue any new Securities to replace any such
Securities or any Securities that any Holder has converted pursuant to
Article 4.
          SECTION 2.12. LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS.
          (a) If Securities are issued upon the transfer, exchange or
replacement of Securities subject to restrictions on transfer and bearing the
legends called for by footnote 2 set forth on the forms of Securities attached
hereto as Exhibit A (collectively, the “Legend”), or if a request is made to
remove the Legend on a Security, the Securities so issued shall bear the Legend,
or the Legend shall not be removed, as the case may be, unless there is
delivered to the Company and the Registrar such satisfactory evidence, which
shall include an opinion of counsel if requested by the Company or such
Registrar, as may be reasonably required by the Company and the Registrar, that
neither the Legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or Rule 144 or that such Securities are not “restricted” within the
meaning of Rule 144; provided that no such evidence need be supplied in
connection with the sale of such Security pursuant to a registration statement
that is effective at the time of such sale. Upon (1) provision of such
satisfactory evidence if requested, or (2) notification by the Company to the
Trustee and Registrar of the sale of such Security pursuant to a registration
statement that is effective at the time of such sale, the Trustee, at the
written direction of the Company, shall authenticate and deliver a Security that
does not bear the Legend. If the Legend is removed from the face of a Security
and the Security is subsequently held by an Affiliate of the Company, the Legend
shall be reinstated.
          (b) A Global Security may not be transferred, in whole or in part, to
any Person other than the Depositary or a nominee or any successor thereof, and
no such transfer to any such other Person may be registered; provided that the
foregoing shall not prohibit any transfer of a Security that is issued in
exchange for a Global Security but is not itself a Global Security. No transfer
of a Security to any Person shall be effective under this Indenture or the
Securities unless and until such Security has been registered in the name of
such Person. Notwithstanding any other provisions of this Indenture or the
Securities, transfers of a Global Security, in whole or in part, shall be made
only in accordance with this Section 2.12.
          (c) Subject to the succeeding paragraph, every Security shall be
subject to the restrictions on transfer provided in the Legend other than a
Restricted Global Security. Whenever any Restricted Security other than a
Restricted Global Security is presented or surrendered for registration of
transfer or for exchange for a Security registered in a name other than that of
the Holder, such Security must be accompanied by a certificate in substantially
the form set forth in Exhibit A, dated the date of such

15



--------------------------------------------------------------------------------



 



surrender and signed by the Holder of such Security, as to compliance with such
restrictions on transfer. The Registrar shall not be required to accept for such
registration of transfer or exchange any Security not so accompanied by a
properly completed certificate.
          (d) The restrictions imposed by the Legend upon the transferability of
any Security shall cease and terminate when such Security has been sold pursuant
to an effective registration statement under the Securities Act or transferred
in compliance with Rule 144 or, if earlier, upon the expiration of the holding
period applicable to sales thereof under Rule 144(d). Any Security as to which
such restrictions on transfer shall have expired in accordance with their terms
or shall have terminated may, upon a surrender of such Security for exchange to
the Registrar in accordance with the provisions of this Section 2.12, be
exchanged for a new Security, of like tenor and aggregate principal amount,
which shall not bear the restrictive Legend. The Company shall inform the
Trustee of the effective date of any registration statement registering the
resale of the Securities under the Securities Act. The Trustee shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the aforementioned opinion of counsel or registration statement.
As used in the preceding Subsections 2.12(c) and (d), the term “transfer”
encompasses any sale, pledge, transfer, hypothecation or other disposition of
any Security.
          (e) The provisions below shall apply only to Global Securities:
                    (1) Notwithstanding any other provisions of this Indenture
or the Securities, a Global Security shall not be exchanged in whole or in part
for a Security registered in the name of any Person other than the Depositary or
one or more nominees thereof, provided that a Global Security may be exchanged
for Securities registered in the names of any person designated by the
Depositary in the event that (A) the Depositary has notified the Company that it
is unwilling or unable to continue as Depositary for such Global Security or
such Depositary has ceased to be a “clearing agency” registered under the
Exchange Act, and a successor Depositary is not appointed by the Company within
90 days, (B) the Company has provided the Depositary with written notice that it
has decided to discontinue use of the system of book-entry transfer through the
Depositary or any successor Depositary or (C) an Event of Default has occurred
and is continuing with respect to the Securities. Any Global Security exchanged
pursuant to subclauses (A) or (B) immediately above shall be so exchanged in
whole and not in part, and any Global Security exchanged pursuant to subclause
(C) above may be exchanged in whole or from time to time in part as directed by
the Depositary. Any Security issued in exchange for a Global Security or any
portion thereof shall be a Global Security; provided that any such Security so
issued that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Security.
                    (2) Securities issued in exchange for a Global Security or
any portion thereof shall be issued in definitive, fully registered form,
without interest coupons, shall have an aggregate principal amount equal to that
of such Global Security or portion thereof to be so exchanged, shall be
registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear the applicable legends provided for
herein. Any Global Security to be exchanged in whole shall be surrendered by the
Depositary to the Trustee, as Registrar. With regard to any Global Security to
be exchanged in part, either such Global Security shall be so surrendered for
exchange or, if the Trustee is acting as custodian for the Depositary or its
nominee with respect to such Global Security, the principal amount thereof shall
be reduced, by an amount equal to the portion thereof to be so exchanged, by
means of an appropriate adjustment made on

16



--------------------------------------------------------------------------------



 



the records of the Trustee. Upon any such surrender or adjustment, the Trustee
shall authenticate and deliver the Security issuable on such exchange to or upon
the order of the Depositary or an authorized representative thereof.
               (3) Subject to the provisions of clause (5) of this Subsection
2.12(e), the registered Holder may grant proxies and otherwise authorize any
Person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.
               (4) In the event of the occurrence of any of the events specified
in clause (1) of this Subsection 2.12(e) above, the Company will promptly make
available to the Trustee a reasonable supply of Certificated Securities in
definitive, fully registered form, without interest coupons.
               (5) Neither Agent Members nor any other Persons on whose behalf
Agent Members may act shall have any rights under this Indenture with respect to
any Global Security registered in the name of the Depositary or any nominee
thereof, or under any such Global Security, and the Depositary or such nominee,
as the case may be, may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner and holder of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Security.
          SECTION 2.13. CUSIP NUMBERS.
          The Company in issuing the Securities may use one or more “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of redemption or purchase as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption or purchase and that reliance may be placed only
on the other identification numbers printed on the Securities, and any such
redemption or purchase shall not be affected by any defect in or omission of
such numbers. The Company will promptly notify the Trustee of any change in the
“CUSIP” numbers.
ARTICLE 3
REDEMPTION AND PURCHASE
          SECTION 3.1. TO REDEEM; NOTICE TO TRUSTEE.
          (a) Prior to August 20, 2014, the Securities shall not be redeemable.
The Company may, at its option, redeem the Securities at any time on or after
August 20, 2014 in whole, or from time to time in part (which must be equal to
$1,000 or any multiple thereof), at a Redemption Price in cash equal to 100% of
the principal amount of the Securities being redeemed, plus accrued and unpaid
interest to, but excluding, the Redemption Date (the “Redemption Price”);
provided that if the Redemption Date falls after a Regular Record Date and on or
before an Interest Payment Date, then the interest will be payable to the
Holders in whose names the Securities are registered at the close of business on
such Regular Record Date and the

17



--------------------------------------------------------------------------------



 



term Redemption Price shall not include such interest. Securities or portions of
the Securities called for redemption shall be convertible by the Holder in
accordance with the provisions of Article 4 until the close of business on the
Business Day prior to the Redemption Date.
          (b) If the Company elects to redeem Securities pursuant to this
Section 3.1, it shall notify the Trustee at least 35 days prior to the
Redemption Date as fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee) of the Redemption Date and the principal amount of
Securities to be redeemed. If fewer than all of the Securities are to be
redeemed, the record date relating to such redemption shall be selected by the
Company and given to the Trustee, which record date shall not be less than five
days after the date of notice to the Trustee.
          SECTION 3.2. SELECTION OF SECURITIES TO BE REDEEMED.
          (a) If less than all of the Securities are to be redeemed, unless the
procedures of the Depositary provide otherwise, the Trustee shall, at least
30 days but not more than 60 days prior to the Redemption Date, select the
Securities to be redeemed. The Trustee shall make the selection from the
Securities outstanding and not previously called for redemption by lot, or in
its discretion, on a pro rata basis. Securities in denominations of $1,000 may
only be redeemed in whole. The Trustee may select for redemption portions (equal
to $1,000 or any multiple thereof) of the principal of Securities that have
denominations larger than $1,000. Provisions of this Indenture that apply to
Securities called for redemption also apply to portions of Securities called for
redemption.
          (b) If any Security selected for partial redemption is converted in
part before termination of the conversion right with respect to the portion of
the Security so selected, the converted portion of such Security shall be deemed
to be the portion selected for redemption. Securities which have been converted
subsequent to the Trustee commencing selection of Securities to be redeemed but
prior to redemption of such Securities shall be treated by the Trustee as
outstanding for the purpose of such selection.
          SECTION 3.3. NOTICE OF REDEMPTION.
          (a) At least 30 days but not more than 60 days before a Redemption
Date, the Company shall give notice of redemption in accordance with
Section 11.2 to each Holder of Securities to be redeemed at such Holder’s
address as it appears on the Registrar’s books.
          (b) The notice shall identify the Securities (including CUSIP numbers)
to be redeemed and shall state:
                    (1) the Redemption Date;
                    (2) the Redemption Price;
                    (3) the then effective Conversion Price and Conversion Rate;
                    (4) the name and address of each Paying Agent and Conversion
Agent;

18



--------------------------------------------------------------------------------



 



                    (5) that Securities called for redemption must be presented
and surrendered to a Paying Agent to collect the Redemption Price;
                    (6) that Holders who wish to convert Securities must
surrender such Securities for conversion no later than the close of business on
the Business Day immediately preceding the Redemption Date and must satisfy the
other requirements set forth in paragraph 9 of the Securities and Article 4
hereof;
                    (7) that, unless the Company defaults in making the payment
of the Redemption Price, interest on Securities called for redemption shall
cease to accrue on and after the Redemption Date and the only remaining right of
the Holder shall be to receive payment of the Redemption Price plus any accrued
and unpaid interest payable to such Holder upon presentation and surrender to a
Paying Agent of the Securities; and
                    (8) if any Security is being redeemed in part, the portion
of the principal amount of such Security to be redeemed and that, after the
Redemption Date, upon presentation and surrender of such Security, a new
Security or Securities in aggregate principal amount equal to the unredeemed
portion thereof will be issued.
          (c) If any of the Securities to be redeemed is in the form of a Global
Security, then the Company shall modify such notice to the extent necessary to
accord with the procedures of the Depositary applicable to redemptions. At the
Company’s request, which request shall (1) be irrevocable once given and (2) set
forth all relevant information required by clauses (1) through (8) of Subsection
3.3(b), the Trustee shall give such notice of redemption to each Holder on
behalf of the Company and at the Company’s expense; provided, however, that, in
all cases, the text of such notice of redemption shall be prepared by the
Company.
          SECTION 3.4. EFFECT OF NOTICE OF REDEMPTION.
          Once notice of redemption is given, Securities called for redemption
become due and payable on the Redemption Date and at the Redemption Price stated
in the notice, except for Securities that are converted in accordance with the
provisions of Article 4. On or after the Redemption Date and upon presentation
and surrender to a Paying Agent, Securities called for redemption shall be paid
at the Redemption Price.
          SECTION 3.5. DEPOSIT OF REDEMPTION PRICE.
          Prior to 11:00 a.m., New York City time, on the Redemption Date, the
Company shall deposit with a Paying Agent (or, if the Company acts as Paying
Agent, shall segregate and hold in trust) an amount of money (in immediately
available funds if deposited on such Redemption Date) sufficient to pay the
Redemption Price of all Securities to be redeemed on that date, other than
Securities or portions thereof called for redemption on that date which have
been delivered by the Company to the Trustee for cancellation or have been
converted. The Paying Agent shall as promptly as practicable return to the
Company any money not required for that purpose because of the conversion of
Securities pursuant to Article 4 or, if such money is then held by the Company
in trust and is not required for such purpose, it shall be discharged from the
trust.

19



--------------------------------------------------------------------------------



 



          SECTION 3.6. SECURITIES REDEEMED IN PART.
          Upon presentation and surrender of a Security that is redeemed in
part, the Company shall execute and the Trustee shall authenticate and deliver
to the Holder a new Security equal in principal amount to the unredeemed portion
of the Security surrendered.
          SECTION 3.7. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON
FUNDAMENTAL CHANGE.
          If at any time the Securities remain outstanding there shall have
occurred a Fundamental Change, all or any portion of the Securities of any
Holder equal to $1,000 or a multiple of $1,000, shall be purchased by the
Company, at the option of such Holder, at a purchase price in cash equal to 100%
of the principal amount of the Securities to be purchased, together with
interest accrued and unpaid to, but excluding, the Fundamental Change Purchase
Date (the “Fundamental Change Purchase Price”), on the date (the “Fundamental
Change Purchase Date”) that is specified by the Company and is not less than 20
or more than 35 calendar days following the date of the Company Fundamental
Change Notice; provided, however, if the Fundamental Change Purchase Date is an
Interest Payment Date, then interest on the Securities shall be payable to the
Holders in whose name the Securities are registered at the close of business on
such Regular Record Date and the term Fundamental Change Purchase Price shall
not include such interest.
          (a) Whenever in this Indenture (including Sections 2.1, 7.1 and 7.7
hereof) or in the form of Securities there is a reference, in any context, to
the principal of any Securities as of any time, such reference shall be deemed
to include reference to the Fundamental Change Purchase Price payable in respect
to such Securities to the extent that such Fundamental Change Purchase Price is,
was or would be so payable at such time, and express mention of the Fundamental
Change Purchase Price in any provision of this Indenture shall not be construed
as excluding the Fundamental Change Purchase Price in those provisions of this
Indenture when such express mention is not made.
          (b) A “Fundamental Change” of the Company, or any successor entity
that is subject to the terms of this Indenture, shall be deemed to have occurred
at such time after the original issuance of Securities as any of the following
events shall occur:
                    (1) the acquisition by any person of beneficial ownership,
directly or indirectly, through a purchase, merger (except a merger or
consolidation described in subclause (2) of this Subsection) or other
acquisition transaction or series of transactions, of shares of the Capital
Stock of the Company entitling that person to exercise 50% or more of the total
voting power of all shares of such Capital Stock entitled to vote generally in
elections of directors, other than any acquisition by the Company, any of its
Subsidiaries or any employee benefit plans of the Company;
                    (2) any merger or consolidation of the Company with or into
any other person, any merger of another person into the Company, or any
conveyance, transfer, sale, lease or other disposition of all or substantially
all of the Company’s properties and assets to another person (other than to one
or more wholly-owned Subsidiaries of the Company), except:

20



--------------------------------------------------------------------------------



 



               (A) any transaction pursuant to which holders of the Capital
Stock of the Company immediately prior to the transaction are entitled to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of the Capital Stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
the transaction in substantially the same proportion as such ownership
immediately prior to such transaction; or
               (B) any merger solely for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity;
                    (3) during any consecutive two-year period, individuals who
at the beginning of that two-year period constituted the Board of Directors
(together with any new directors whose election to the Board of Directors, or
whose nomination for election by the stockholders of the Company, was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election were previously so approved) cease to constitute a majority of the
Board of Directors then in office;
                    (4) a resolution is passed by the Company’s stockholders
approving a plan of liquidation or dissolution of the Company; or
                    (5) the Common Stock of the Company (or other Capital Stock
into which the Securities are convertible pursuant to Section 4.1 hereof) ceases
to be listed on a national securities exchange located in the United States.
          Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act.
          (c) Notwithstanding anything to the contrary set forth in this
Section 3.7, a Fundamental Change will be deemed not to have occurred if, in the
case of a merger or consolidation, more than 90% of the consideration (excluding
cash payments for fractional shares and cash payments made pursuant to
dissenters’ appraisal rights) in a merger or consolidation otherwise
constituting a Fundamental Change consists of shares of common stock, depositary
receipts, ordinary shares or other certificates representing common equity
interests traded on a U.S. national securities exchange, or will be so traded or
quoted immediately following such merger or consolidation, and as a result of
such merger or consolidation the Securities become convertible in accordance
with Section 4.11 hereof into cash in an amount equal to the lesser of $1,000
and the Conversion Value and, if the Conversion Value is greater than $1,000,
payment of the excess value in the form of cash or such common stock, depositary
receipts, ordinary shares or other certificates representing common equity
interests.
          (d) On or before the 20th day after the occurrence of a Fundamental
Change, the Company, or, at the written request and expense of the Company, the
Trustee, shall give written notice of the Fundamental Change (the “Company
Fundamental Change Notice”) to the Trustee (if the Trustee does not mail such
notice), the Paying Agent and to each Holder (and to beneficial owners as
required by applicable law) in accordance with Section 11.2. The Company
Fundamental Change Notice shall include the form of a Fundamental Change
Purchase Notice to be completed by the Holder and shall state:

21



--------------------------------------------------------------------------------



 



               (1) the date of such Fundamental Change and, briefly, the events
causing such Fundamental Change;
               (2) the date by which the Fundamental Change Purchase Notice
pursuant to this Section 3.7 must be given;
               (3) the Fundamental Change Purchase Date;
               (4) the Fundamental Change Purchase Price;
               (5) the Holder’s right to require the Company to purchase the
Security and the last date on which a Holder may exercise such right;
               (6) briefly, the conversion rights of the Securities;
               (7) the name and address of each Paying Agent and Conversion
Agent and that the Securities must be surrendered to the Paying Agent to collect
payment;
               (8) the then effective Conversion Price and Conversion Rate and
any adjustments to the Conversion Rate ;
               (9) the procedures that the Holder must follow to exercise
conversion rights under Article 4 and that Securities as to which a Fundamental
Change Purchase Notice has been given may be converted pursuant to Article 4 of
this Indenture only to the extent that the Fundamental Change Purchase Notice
has been withdrawn in accordance with the terms of this Indenture;
               (10) the procedures that the Holder must follow to exercise
rights under this Section 3.7;
               (11) the procedures for withdrawing a Fundamental Change Purchase
Notice, including a form of notice of withdrawal; and
               (12) whether such notice constitutes a Non-Stock Fundamental
Change in accordance with Section 4.1(i).
If any of the Securities is in the form of a Global Security, then the Company
shall modify such notice to the extent necessary to accord with the procedures
of the Depositary applicable to the purchase of Global Securities.
Contemporaneously with providing such Fundamental Change Purchase Notice, the
Company shall publish a notice containing the information therein in a newspaper
of general circulation in New York City, New York, or publish such information
on the Company’s website or through such other public medium as the Company may
use at that time.
          (e) A Holder may exercise its rights specified in this Section 3.7
upon delivery of a written notice (which shall be in substantially the form
included in Exhibit A hereto and which may be delivered by letter, overnight
courier, hand delivery, facsimile transmission or in any other written form and,
in the case

22



--------------------------------------------------------------------------------



 



of Global Securities, may be delivered electronically or by other means in
accordance with the Depositary’s customary procedures) of the exercise of such
rights (a “Fundamental Change Purchase Notice”) together with the Securities
with respect to which such rights are being exercised to any Paying Agent at any
time prior to the close of business on the Business Day immediately preceding
the Fundamental Change Purchase Date.
                    (1) The delivery of such Security to any Paying Agent prior
to, on or prior to the close of business on the Business Day immediately
preceding the Fundamental Change Purchase Date (together with all necessary
endorsements) at the office of such Paying Agent shall be a condition to the
receipt by the Holder of the Fundamental Change Purchase Price therefor.
                    (2) The Company shall only be obliged to purchase pursuant
to this Section 3.7, a portion of a Security if the principal amount of such
portion is $1,000 or a multiple of $1,000. Provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security.
                    (3) Notwithstanding anything herein to the contrary, any
Holder delivering to a Paying Agent the Fundamental Change Purchase Notice
contemplated by this Subsection 3.7(e) shall have the right to withdraw such
Fundamental Change Purchase Notice in whole or in a portion thereof that is a
principal amount of $1,000 or in a multiple thereof at any time prior to the
close of business on the Business Day immediately preceding the Fundamental
Change Purchase Date by delivery of a written notice of withdrawal to the Paying
Agent in accordance with Section 3.8.
                    (4) A Paying Agent shall promptly notify the Company of the
receipt by it of any Fundamental Change Purchase Notice or written withdrawal
thereof.
                    (5) Anything herein to the contrary notwithstanding, in the
case of Global Securities, any Fundamental Change Purchase Notice may be
delivered or withdrawn and such Securities may be surrendered or delivered for
purchase in accordance with the Applicable Procedures as in effect from time to
time.
          SECTION 3.8. EFFECT OF FUNDAMENTAL CHANGE PURCHASE NOTICE.
          (a) Upon receipt by any Paying Agent of a properly completed
Fundamental Change Purchase Notice and Securities from a Holder in accordance
with Section 3.7(e), the Holder of the Security in respect of which such
Fundamental Change Purchase Notice was given shall (unless such Fundamental
Change Purchase Notice is withdrawn as specified below) thereafter be entitled
to receive the Fundamental Change Purchase Price with respect to such Security.
Such Fundamental Change Purchase Price shall be paid to such Holder promptly
following the later of (1) the Fundamental Change Purchase Date with respect to
such Security (provided that the conditions in Subsection 3.7(e) have been
satisfied) and (2) the time of delivery of such Security to a Paying Agent by
the Holder thereof in the manner required by Subsection 3.7(e). Securities in
respect of which a Fundamental Change Purchase Notice has been given by the
Holder thereof may not be converted pursuant to Article 4 on or after the date
of the delivery of such Fundamental Change Purchase Notice unless such
Fundamental Change Purchase Notice has first been validly withdrawn in
accordance with Subsection 3.8 (b) with respect to the Securities to be
converted.

23



--------------------------------------------------------------------------------



 



          (b) A Fundamental Change Purchase Notice may be withdrawn by means of
a written notice (which may be delivered by mail, overnight courier, hand
delivery, facsimile transmission or in any other written form and, in the case
of Global Securities, may be delivered electronically or by other means in
accordance with the Depositary’s customary procedures) of withdrawal delivered
by the Holder to a Paying Agent at any time prior to the close of business on
the Business Day immediately preceding the Fundamental Change Purchase Date,
specifying the principal amount of the Security or portion thereof (which must
be a principal amount of $1,000 or a multiple of $1,000 in excess thereof) with
respect to which such notice of withdrawal is being submitted, the certificate
number (if in certificated form) of the Securities so withdrawn and the
principal amount of Securities (if any) that remain subject to the Fundamental
Change Purchase Notice. In the case of Global Securities, any withdrawal notice
must comply with the Applicable Procedures in effect from time to time.
          SECTION 3.9. DEPOSIT OF FUNDAMENTAL CHANGE PURCHASE PRICE
          (a) On or before 11:00 a.m. New York City time on the Fundamental
Change Purchase Date, the Company shall deposit with the Trustee or with a
Paying Agent (other than the Company or an Affiliate of the Company) an amount
of money (in immediately available funds if deposited on such Fundamental Change
Purchase Date) sufficient to pay the aggregate Fundamental Change Purchase Price
of all the Securities or portions thereof that are to be purchased on such
Fundamental Change Purchase Date. The manner in which the deposit required by
this Section 3.9 is made by the Company shall be at the option of the Company,
provided that such deposit shall be made in a manner such that the Trustee or a
Paying Agent shall have immediately available funds on the Fundamental Change
Purchase Date.
          (b) If a Paying Agent holds, in accordance with the terms hereof,
money sufficient to pay the Fundamental Change Purchase Price of any Security
for which a Fundamental Change Purchase Notice has been tendered and not
withdrawn in accordance with this Indenture then, on the Fundamental Change
Purchase Date, such Security will cease to be outstanding, interest will cease
to accrue and the rights of the Holder in respect thereof shall terminate (other
than the right to receive the Fundamental Change Purchase Price as aforesaid).
The Company shall publicly announce the principal amount of Securities
repurchased on or as soon as practicable after the Fundamental Change Purchase
Date.
          SECTION 3.10. REPAYMENT TO THE COMPANY.
          To the extent that the aggregate amount of cash deposited by the
Company pursuant to Section 3.9 exceeds the aggregate Fundamental Change
Purchase Price of the Securities or portions thereof that the Company is
obligated to purchase, then promptly after the Fundamental Change Purchase Date
the Trustee or a Paying Agent, as the case may be, shall return any such excess
cash to the Company.
          SECTION 3.11. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON
SPECIFIED DATES
          (a) Securities shall be purchased in cash in whole or in part (which
must be equal to $1,000 or any multiple thereof) by the Company, at the option
of Holders, in accordance with the provisions of this Section 3.11 and paragraph
8 of the Securities promptly after August 15, 2014, August 15, 2019 and
August 15, 2024 (each, a “Put Right Purchase Date”), at a purchase price per
Security in cash equal to

24



--------------------------------------------------------------------------------



 



100% of the aggregate principal amount of the Security, together with any
accrued and unpaid interest if any up to but not including the applicable Put
Right Purchase Date (the “Put Right Purchase Price”).
          (b) The Company shall give written notice of the applicable Put Right
Purchase Date in accordance with Section 11.2 to the Trustee and to each Holder
(at its address shown in the register of the Registrar) not less than 20
Business Days prior to each Put Right Purchase Date (the “Company Put Right
Notice”). Each Company Put Right Notice shall include a form of Put Right
Purchase Notice to be completed by a Holder and shall state:
               (1) the Put Right Purchase Price, the Put Right Purchase Date and
the Conversion Price and Conversion Rate then in effect;
               (2) the name and address of the Paying Agent and the Conversion
Agent;
               (3) that Securities as to which a Put Right Purchase Notice has
been given may be converted if they are otherwise convertible only in accordance
with Article 4 hereof and paragraph 9 of the Securities only to the extent that
the Put Right Purchase Notice has been withdrawn in accordance with the terms of
this Indenture;
               (4) that Securities must be surrendered to the Paying Agent to
collect payment;
               (5) that the Put Right Purchase Price for any Security as to
which a Put Right Purchase Notice has been given and not withdrawn will be paid
promptly following the later of the Put Right Purchase Date and the time of
surrender of such Security as described in subclause (4) above;
               (6) the procedures the Holder must follow to exercise rights
under this Section and a brief description of those rights;
               (7) briefly, the conversion rights of the Securities;
               (8) the procedures for withdrawing a Put Right Purchase Notice as
set forth in Subsection 3.11(g);
               (9) that, unless the Company fails to pay such Put Right Purchase
Price on Securities for which a Put Right Purchase Notice has been submitted,
such Securities shall no longer be outstanding and interest on such Securities
will cease to accrue on and after the Put Right Purchase Date; and
               (10) the CUSIP number of the Securities.
          (c) If any of the Securities are to be redeemed in the form of a
Global Security, the Company shall modify such Company Put Right Notice to the
extent necessary to accord with the procedures of the Depositary applicable to
repurchases.
          (d) At the Company’s request, the Trustee shall give such Company Put
Right Notice on behalf of the Company and at the Company’s expense; provided,
however, that, in all cases, the text of such Company Put Right Notice shall be
prepared by the Company.

25



--------------------------------------------------------------------------------



 



          (e) To exercise its rights pursuant to this Section 3.11, the Holder
shall deliver to the Paying Agent a written notice of purchase in the form set
forth in Exhibit A attached hereto (a “Put Right Purchase Notice”) at any time
from the opening of business on the date that is 20 Business Days prior to the
applicable Put Right Purchase Date until the close of business on the Put Right
Purchase Date stating:
          (1) if certificated Securities have been issued, the certificate
number of the Security which the Holder will deliver to be purchased (or if the
Securities are not certificated, the Put Right Purchase Notice must comply with
the procedures of the Depositary applicable to purchases),
          (2) the portion (which may be 100%) of the principal amount of the
Security which the Holder will deliver to be purchased, which portion must be in
a principal amount of $1,000 or a multiple thereof, and
          (3) that such Security shall be purchased as of the applicable Put
Right Purchase Date pursuant to the terms and conditions in this Section 3.11.
          (f) The Company shall purchase all Securities with respect to which a
Put Right Purchase Notice is given and not withdrawn, upon the later of the
applicable Put Right Purchase Date and delivery of such Securities to the Paying
Agent (together with all necessary endorsements) at the offices of the Paying
Agent (if the Securities are not certificated, such delivery must comply with
the procedures of the Depositary applicable to purchases). Delivery of such
Security shall be a condition to receipt by the Holder of the Put Right Purchase
Price therefor. The Put Right Purchase Price shall be paid pursuant to this
Section 3.11 only if the Security delivered to the Paying Agent conforms in all
respects to the description thereof in the related Put Right Purchase Notice, as
determined by the Company.
          (g) Notwithstanding anything herein to the contrary, any Holder
delivering to the Paying Agent the Put Right Purchase Notice contemplated by
this Section 3.11 shall have the right to withdraw such Put Right Purchase
Notice at any time prior to the close of business on the Put Right Purchase Date
by delivery of a written notice of withdrawal to the Paying Agent specifying:
               (1) the certificate number, if any, of the Security in respect of
which such notice of withdrawal is being submitted (or, if the Securities are
not certificated, the withdrawal notice must comply with the procedures of the
Depositary applicable to withdrawals),
               (2) the aggregate principal amount of the Security (which must be
equal to $1,000 or a multiple thereof) with respect to which such notice of
withdrawal is being submitted, and
               (3) the aggregate principal amount, if any, of such Security
which remains subject to the original Put Right Purchase Notice and which has
been or will be delivered for purchase by the Company.
          (h) The Paying Agent shall promptly notify the Company of the receipt
by it of any Put Right Purchase Notice or written notice of withdrawal thereof.
          (i) On or before 11:00a.m. (local time in the City of New York) on the
Business Day following the Put Right Purchase Date, the Company shall deposit
with the Trustee or with the Paying Agent (or if the Company or an Affiliate of
the Company is acting as the Paying Agent, shall segregate and hold in

26



--------------------------------------------------------------------------------



 



trust as provided in Section 2.4) an amount of money (in immediately available
funds if deposited on or after such Put Right Purchase Date) sufficient to pay
the aggregate Put Right Purchase Price of all the Securities or portions thereof
which are to be purchased as of the Put Right Purchase Date. The manner in which
the deposit required by this Section 3.11(i) is made by the Company shall be at
the option of the Company; provided that such deposit shall be made in a manner
such that the Trustee or a Paying Agent shall have immediately available funds
by the close of business on the Business Day after the Put Right Purchase Date.
               (1) If a Paying Agent holds, in accordance with the terms hereof,
money sufficient to pay the Put Right Purchase Price of any Security for which a
Put Right Purchase Notice has been tendered and not withdrawn on the Put Right
Purchase Date, then, on the close of business on the Business Day after the Put
Right Purchase Date, such Security will cease to be outstanding, and interest
shall cease to accrue on such Security whether or not the Security is delivered
to the Paying Agent, and the rights of the Holder in respect thereof shall
terminate (other than the right to receive the Put Right Purchase Price as
aforesaid).
               (2) The Put Right Purchase Price shall be paid to such Holder
with respect to Securities for which a Put Right Purchase Notice has been
tendered and not withdrawn, subject to receipt of funds by the Paying Agent,
promptly following the later of (A) the Business Day after the Put Right
Purchase Date with respect to such Security (provided that the conditions in
Subsection 3.11(f) have been satisfied) and (B) the time of delivery of such
Security to the Paying Agent by the Holder thereof in the manner required by
Section 3.11(f). Securities in respect of which a Put Right Purchase Notice has
been given by the Holder thereof, if convertible pursuant to Article 4 hereof,
may not be converted on or after the date of the delivery of such Put Right
Purchase Notice, unless such Put Right Purchase Notice has first been validly
withdrawn as specified in Subsection 3.11(g).
               (3) To the extent that the aggregate amount of cash deposited by
the Company pursuant to this Subsection 3.11(i) exceeds the aggregate Put Right
Purchase Price of the Securities or portions thereof that the Company is
obligated to purchase, then promptly after the Put Right Purchase Date the
Trustee or a Paying Agent, as the case may be, shall return any such excess cash
to the Company.
          (j) The Company shall only be obligated to purchase, pursuant to this
Section 3.11, a portion of a Security if the principal amount of such portion is
$1,000 or a multiple of $1,000. Provisions of this Indenture that apply to the
purchase of all of a Security also apply to the purchase of such portion of such
Security.
          (k) Upon receipt by the Paying Agent of the Put Right Purchase Notice
specified in subsection 3.11(f), the Holder of the Security in respect of which
such Put Right Purchase Notice was given shall (unless such Put Right Purchase
Notice is withdrawn as specified herein) thereafter be entitled to receive
solely the Put Right Purchase Price with respect to such Security.
          SECTION 3.12. SECURITIES PURCHASED IN PART.
          Any Security that is to be purchased only in part shall be surrendered
at the office of a Paying Agent, and promptly after the Fundamental Change
Purchase Date or the Put Right Purchase Date, as the case may be, the Company
shall execute and the Trustee shall authenticate and deliver to the Holder of
such Security,

27



--------------------------------------------------------------------------------



 



without service charge, a new Security or Securities, of such authorized
denomination or denominations as may be requested by such Holder, in aggregate
principal amount equal to, and in exchange for, the portion of the principal
amount of the Security so surrendered that is not purchased.
          SECTION 3.13. COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF
SECURITIES
          In connection with any offer to purchase of Securities under
Section 3.7 or Section 3.11, the Company shall (a) comply with Rule 13e-4 and
Rule 14e-1 (or any successor to either such Rule), if applicable, under the
Exchange Act, (b) file the related Schedule TO (or any successor or similar
schedule, form or report) if required under the Exchange Act, and (c) otherwise
comply with all federal and state securities laws in connection with such offer
to purchase or purchase of Securities, all so as to permit the rights of the
Holders and obligations of the Company under Sections 3.7 through 3.11 to be
exercised in the time and in the manner specified therein.
          SECTION 3.14. PURCHASE OF SECURITIES
          The Company (a) shall, on or prior to the date that is two years from
the latest issuance of any Securities in accordance with Section 2.11 surrender
any Security purchased by the Company pursuant to this Article 3 to the Trustee
for cancellation, and (b) after such date, may (to the extent permitted by
applicable law) reissue or sell such Security or surrender such Security to the
Trustee for cancellation as aforesaid. Any Securities surrendered to the Trustee
for cancellation may not be reissued or resold by the Company and will be
canceled promptly in accordance with Section 2.11.
ARTICLE 4
CONVERSION
          SECTION 4.1. CONVERSION PRIVILEGE AND CONVERSION RATE.
          (a) Subject to and upon compliance with the provisions of this Article
and the Securities, at the option of the Holder thereof, any Security or portion
thereof that is a multiple of $1,000 principal amount may be converted on or
prior to the close of business on the Final Maturity Date, unless previously
redeemed by the Company or purchased by the Company at the Holders’ option, at
the Conversion Rate in effect at the time of conversion and subject to the
adjustments described below, into the kind and amount of consideration
determined in accordance with Section 4.14 hereof only under the following
circumstances:
          (1) on any date during any fiscal quarter commencing after
September 30, 2009 (and only during such fiscal quarter) if the Closing Price
per share of the Common Stock was more than 130% of the then current Conversion
Price for at least 20 Trading Days in the period of the 30 consecutive Trading
Days ending on the last Trading Day of the previous fiscal quarter;

28



--------------------------------------------------------------------------------



 



          (2) with respect to Securities called for redemption by the Company
pursuant to Section 3.1, until the close of business on the Business Day prior
to the Redemption Date;
          (3) if the Company distributes to all or substantially all holders of
Common Stock rights, options or warrants (other than pursuant to a stockholder
rights plan) entitling them to purchase Common Stock at less than the Closing
Price per share of the Common Stock on the day preceding the declaration for
such distribution;
          (4) if the Company distributes to all or substantially all holders of
Common Stock cash, assets, debt securities or capital stock (other than pursuant
to a stockholder rights plan, share split of Common Stock or a dividend or
distribution on its Common Stock in shares of Common Stock), which distribution
has a per share value as determined by the Board of Directors exceeding 10% of
the Closing Price per share of the Common Stock on the day preceding the
declaration for such distribution;
          (5) (i) if the Company becomes a party to a consolidation, merger or
binding share exchange pursuant to which all or substantially all of the
Company’s Common Stock would be converted to cash, securities or other property,
(i) if a Fundamental Change occurs, or (iii) if an event occurs that would have
been a Fundamental Change but for the existence of the Fundamental Change
exception set forth in the proviso to Section 3.7(c) hereof, other than in the
case of (i) or (iii) an event described in clauses (A) or (B) of
Section 3.7(b)(2);
          (6) during the five consecutive Business Day period after any five
consecutive Trading Day period in which the Trading Price per $1,000 principal
amount of Securities, as determined following a request by a Holder in
accordance with the procedures described below in Section 4.1(d)(ii), for each
Trading Day of such five Trading Day period was less than 98% of the product of
the average of the Closing Prices of the Common Stock for such five Trading Day
period and the then current Conversion Rate; or
          (7) On or after February 15, 2029, until the close of the business on
the Business Day immediately preceding the Final Maturity Date.
          (b) In the case of a distribution contemplated by clauses (3) and
(4) of Section 4.1(a), the Company shall notify Holders at least 20 days prior
to the ex-dividend date (the first date on which the Common Stock trades,
regular way, on the relevant market from which the Closing Price was obtained
without the right to receive such right, warrant, dividend or distribution) for
such distribution (the “Distribution Notice”). Once the Company has given the
Distribution Notice, Holders may surrender their Securities for conversion at
any time until the earlier of (i) the close of business on the Business Day next
preceding the ex-dividend date and (ii) the Company’s announcement that such
distribution will not take place. In the event of a distribution contemplated by
clauses (3) and (4) of Section 4.1(a), Holders may not convert the Securities if
the Holders may otherwise participate in such distribution without converting
their Securities. The Company will provide written notice to the Conversion
Agent as soon as reasonably practicable of any anticipated or actual event or
transaction that will cause or causes the Securities to become convertible
pursuant to clauses (3) or (4) of Section 4.1(a).
          (c) In the case of a transaction contemplated by clause (5) of
Section 4.1(a) the Company will notify Holders (i) at least 25 days prior to the
anticipated effective date of such transaction if such

29



--------------------------------------------------------------------------------



 



anticipated effective date is known to the Company or (ii) if such anticipated
effective date is not known to the Company prior to such 25th day, then within
five Trading Days after the Company becomes aware of such transaction (the
“Merger Notice”). Holders may surrender Securities for conversion at any time
from and after the date which is 15 days prior to the anticipated effective date
of such transaction or after delivery of the Merger Notice in accordance with
clause (ii) of the preceding sentence if such delivery occurs after such 15th
day; provided, however, that Holders’ rights to convert Securities shall
terminate upon notice by the Company to the Holders that such contemplated
transaction will not occur.
          (d) (i) For each fiscal quarter of the Company commencing after
September 30, 2009, the Conversion Agent, on behalf of the Company, will
determine, on the first Business Day following the last Trading Day of the prior
fiscal quarter, whether the Securities are convertible pursuant to clause (1) of
Section 4.1(a), and, if so, will notify the Trustee and the Company in writing.
          (ii) The Trustee shall have no obligation to determine the Trading
Price of the Securities and whether the Securities are convertible pursuant to
clause (7) of Section 4.1(a) unless the Company has requested such
determination; and the Company shall have no obligation to make such request
unless a Holder of the Securities provides the Company with reasonable evidence
that the Trading Price per $1,000 principal amount of Securities is reasonably
likely to be less than 98% of the product of the Closing Price of our Common
Stock and the Conversion Rate then in effect per $1,000 principal amount of
Securities. At such time, the Company shall instruct the Trustee to determine
the Trading Price of the Securities beginning on the next Trading Day and on
each successive Trading Day for 10 consecutive Trading Days to determine whether
the Trading Prices for the Securities for each Trading Day in any five
consecutive Trading Day period within such 10 Trading Day period is less than
98% of the product of (A) the average of the Closing Prices of the Common Stock
for such five Trading Day period and (B) the then current Conversion Rate, and
to notify the Company accordingly.
          (e) The conversion rights pursuant to this Article 4 shall commence on
the initial issuance date of the Securities and expire at the close of business
on the Business Day immediately preceding the Final Maturity Date, but shall be
exercisable only upon the occurrence and during the time periods specified with
respect to each circumstance pursuant to which the Securities become convertible
pursuant to Section 4.1(a), subject, in the case of conversion of any Global
Security, to any Applicable Procedures. If a Security is called for redemption
or submitted or presented for purchase pursuant to Article 3, such conversion
right shall terminate at the close of business on the Business Day immediately
preceding the Redemption Date, Put Right Purchase Date or Fundamental Change
Purchase Date, as the case may be, for such Security (unless the Company shall
fail to make the Redemption Price, Put Right Purchase Price, or Fundamental
Change Purchase Price payment when due in accordance with Article 3, in which
case the conversion right shall terminate at the close of business on the date
such failure is cured and such Security is redeemed or purchased, as the case
may be). Securities in respect of which a Fundamental Change Purchase Notice or
a Put Right Purchase Notice, as the case may be, has been delivered may not be
surrendered for conversion pursuant to this Article 4 prior to a valid
withdrawal of such Fundamental Change Purchase Notice or Put Right Purchase
Notice, as the case may be, in accordance with the provisions of Article 3.
          (f) Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of a Security.

30



--------------------------------------------------------------------------------



 



          (g) A Holder of Securities is not entitled to any rights of a holder
of Common Stock until such Holder has converted its Securities into Common
Stock, and only to the extent such Securities are converted into Common Stock
pursuant to this Article 4.
          (h) [Reserved]
          (i) Subject to Section 4.11, if a Holder elects to convert a Security
in connection with a Fundamental Change referred to in Section 3.7 (without
regards to Section 3.7(b)(2)(A)), other than Section 3.7(b)(3), pursuant to
which 10% or more of the consideration for the Common Stock (other than cash
payments for fractional shares and cash payments made in respect of dissenters’
appraisal rights) in such transaction consists of cash or securities (or other
property) that are not traded or scheduled to be traded immediately following
such transaction on a U.S. national securities exchange (a “Non-Stock
Fundamental Change”) that occurs on or prior to August 20, 2014, the Company
will increase the Conversion Rate by an amount expressed as a number of shares
of Common Stock (the “Additional Common Stock”) determined by reference to the
table below, based on the date on which the Non-Stock Fundamental Change becomes
effective or the date on which the Common Stock ceases to be traded on a U.S.
National securities exchange (the “Effective Date”) and the price (the “Stock
Price”) paid (or deemed paid) per share for the Common Stock in the Non-Stock
Fundamental Change. If Holders of Common Stock receive only cash in the
Non-Stock Fundamental Change, the Stock Price shall be the cash amount paid per
share of Common Stock. Otherwise, the Stock Price shall be the average of the
Closing Prices of the Common Stock on the five Trading Days prior to but not
including the Effective Date of such Non-Stock Fundamental Change.
          The Company shall give notice (the “Non-Stock Fundamental Change
Notice”) to all Holders of such Non-Stock Fundamental Change as part of the
Company Fundamental Change Notice in accordance with Section 3.7(d). A
conversion of Securities will be deemed for these purposes to be “in connection
with” such Fundamental Change if the notice of conversion of the Securities is
received by the Conversion Agent from, and including, the effective date of the
Fundamental Change up to, and including, the Business Day immediately prior to
the related Fundamental Change Purchase Date (or, in the case of an event that
would have been a Fundamental Change but for Section 3.7(b)(2)(A), the 35th
calendar day immediately following the effective date of such Non-Stock
Fundamental Change.
          The Stock Prices and number of shares of Additional Common Stock set
forth in the table below will be adjusted as of any date on which the Conversion
Rate is adjusted. On such date, the Stock Prices shall be adjusted by
multiplying:
          (1) the Stock Prices applicable immediately prior to such adjustment,
by
          (2) a fraction, of which
     (A) the numerator shall be the Conversion Rate immediately prior to the
adjustment giving rise to the Stock Price adjustment, and
     (B) the denominator shall be the Conversion Rate as so adjusted.

31



--------------------------------------------------------------------------------



 



          The number of shares of Additional Common Stock shall be
correspondingly adjusted in the same manner as the adjustments to the Conversion
Rate described in Section 4.6.
          The following table sets forth the increase in the Conversion Rate,
expressed as the number of shares of Additional Common Stock per $1,000
principal amount of Securities converted:

32



--------------------------------------------------------------------------------



 



                                                                               
                          Stock Price Effective Date   $35.47     $37.50    
$40.00     $45.00     $50.00     $55.00     $60.00     $70.00     $80.00    
$90.00     $100.00     $125.00     $150.00  
August 4, 2009
    7.3092       6.5498       5.7678       4.5840       3.7507       3.1459    
  2.6946       2.0784       1.6840       1.4112       1.1786       0.8638      
0.6636  
August 15, 2010
    7.3092       6.4711       5.6172       4.3414       3.4624       2.8418    
  2.3906       1.8002       1.4396       1.1993       1.0448       0.7775      
0.6110  
August 15, 2011
    7.3092       6.3646       5.4148       4.0166       3.0826       2.4441    
  1.9991       1.4491       1.1369       0.9387       0.7969       0.5891      
0.4607  
August 15, 2012
    7.3092       6.2161       5.1356       3.5722       2.5664       1.9160    
  1.4910       1.0138       0.7749       0.6438       0.5564       0.4177      
0.3304  
 
                                                                               
                       
August 15, 2013
    7.3092       5.7801       4.5271       2.7629       1.7136       1.1153    
  0.7816       0.4854       0.3793       0.3226       0.2833       0.2159      
0.1714  
August 20, 2014
    7.3092       5.7831       4.1164       1.3386       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

          The exact Stock Price and Effective Dates may not be set forth on the
table; in which case, if the Stock Price is:

  1.   between two Stock Prices on the table or the Effective Dates is between
two dates on the table, the number of shares of Additional Common Stock will be
determined by straight-line interpolation between the number of shares of
Additional Common Stock set forth for the higher and lower Stock Prices and the
two Effective Dates, as applicable, based on a 360-day year.     2.   in excess
of $150.00 per share (subject to adjustment), no increase in the Conversion Rate
will be made;     3.   less than $35.47 per share (subject to adjustment), no
increase in the Conversion Rate will be made.

          Notwithstanding the foregoing, in no event will (i) the Conversion
Rate exceed 28.1928 shares per $1,000 principal amount of Securities subject to
proportional adjustments in the same manner as the Conversion Rate as set forth
in clauses (1) through (3) of Section 4.6(a) or (ii) the number of shares of
Common Stock issuable upon conversion of the Securities exceed 19.99% of the
Company’s shares of Common Stock outstanding as of July 28, 2009, in each case,
subject to proportional adjustments in the same manner as the Conversion Rate as
set forth in clauses (1) through (3) of Section 4.6(a).
          Upon surrender of Securities for conversion in connection with a
Non-Stock Fundamental Change, the Company will deliver shares of Common Stock
calculated based on the Conversion Rate as adjusted by the shares of Additional
Common Stock; provided however, that in connection with a Fundamental Change in
which the holders of the Company’s Common Stock receive only cash consideration
for their shares of Common Stock (in a single per-share amount, other than with
respect to appraisal and similar rights), the Company will settle conversions by
delivering, on the 10th Business Day after the Conversion Date, for each $1,000
principal amount of Securities, an amount of cash equal to (i) the Conversion
Rate, increased by the shares of Additional Common Stock, if any, calculated as
set forth in this Section 3.7(i), multiplied by (ii) the per-share amount of
cash consideration paid in such Fundamental Change.
          SECTION 4.2. CONVERSION PROCEDURE.
          (a) To convert a Security, a Holder must (1) complete and manually
sign the conversion notice on the back of the Security and deliver such notice
to a Conversion Agent, (2) surrender the Security to a Conversion Agent,
(3) furnish appropriate endorsements and transfer documents if required by a
Registrar

33



--------------------------------------------------------------------------------



 



or a Conversion Agent, and (4) pay any transfer or similar tax or interest, if
required. The date on which the Holder satisfies all of those requirements is
the “Conversion Date.” Upon the conversion of a Security, the Company will pay
the cash and deliver the shares of Common Stock, if any, deliverable upon
conversion in accordance with the terms of this Article 4, as promptly as
practicable after the end of the Conversion Reference Period with respect to the
converted Securities, but in no event later than three Business Days after the
expiration of the Conversion Reference Period (such third Business Day marking
the end of the “Conversion Settlement Period”). Anything herein to the contrary
notwithstanding, in the case of Global Securities, conversion notices may be
delivered and such Securities may be surrendered for conversion in accordance
with the Applicable Procedures as in effect from time to time.
          (b) To the extent the Company elects to satisfy any of its conversion
obligations through delivery of shares of Common Stock, the person in whose name
such shares of Common Stock are issuable shall be deemed to be a holder of
record of such Common Stock on the expiration of the Conversion Reference
Period. As of the Conversion Date, such person shall no longer be a Holder of
any Security converted on such Conversion Date. No payment will be made for
dividends or distributions declared or made on shares of Common Stock issuable
upon conversion of a Security prior to the issuance of such shares, and Holders
will not be entitled to receive any dividends or distributions payable to
holders of Common Stock as of any record date before the close of business on
the Conversion Date; provided, however, that if any dividends or distributions
are declared or made on shares of Common Stock between the Conversion Date and
the expiration of the Conversion Reference Period, then upon the expiration of
the Conversion Reference Period, the Holders of any shares of Common Stock
issued upon conversion shall be entitled to such dividends or distributions with
respect to the shares of Common Stock so issued.
          (c) Securities surrendered for conversion (in whole or in part) during
the period from the close of business on any Regular Record Date to the opening
of business on the next succeeding Interest Payment Date shall also be
accompanied by payment in funds acceptable to the Company of an amount equal to
the interest payable on such corresponding Interest Payment Date on the
principal amount of such Security then being converted; provided that no such
payment need be made (i) if the Company has called Securities for redemption in
accordance with Section 3.1 hereof on a Redemption Date that falls after a
Regular Record Date for an Interest Payment Date and on or prior to the related
Interest Payment Date, (ii) for conversions following the Regular Record Date
immediately preceding the Final Maturity Date, (iii) if the Company has
specified a Fundamental Change Purchase Date that is after a Regular Record Date
and on or prior to the corresponding Interest Payment Date, or (iv) to the
extent of any overdue interest, if any overdue interest is payable at the time
of conversion with respect to such Security. Except as otherwise provided in
this Section 4.2, no payment or adjustment will be made for accrued interest on
a converted Security.
          (d) Nothing in this Section shall affect the right of a Holder in
whose name any Security is registered at the close of business on a Regular
Record Date to receive the interest payable on such Security on the related
Interest Payment Date in accordance with the terms of this Indenture and the
Securities. If a Holder converts more than one Security at the same time, the
amount of cash to be paid and the number of shares of Common Stock issuable upon
the conversion, if any, (and the amount of any cash in lieu of fractional shares
pursuant to Section 4.3) shall be based on the aggregate principal amount of all
Securities so converted.

34



--------------------------------------------------------------------------------



 



          (e) In the case of any Security which is converted in part only, upon
such conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in an aggregate principal amount equal
to, and in exchange for, the unconverted portion of the principal amount of such
Security. A Security may be converted in part, but only if the principal amount
of such part is a multiple of $1,000 and the principal amount of such Security
to remain outstanding after such conversion is equal to $1,000 or any multiple
of $1,000 in excess thereof.
          SECTION 4.3. FRACTIONAL SHARES.
          The Company will not issue fractional shares of Common Stock upon
conversion of Securities. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares, if any,
that shall be issuable upon conversion shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof to
the extent permitted hereby) so surrendered. In lieu of any fractional shares,
the Company will pay an amount in cash for the current market value of the
fractional shares. The current market value of a fractional share shall be
determined (calculated to the nearest 1/10,000th of a share) by multiplying the
Closing Price of the Common Stock on the Conversion Date by such fractional
share and rounding the product to the nearest whole cent.
          SECTION 4.4. TAXES ON CONVERSION.
          If a Holder converts a Security, the Company shall pay any transfer,
stamp or similar taxes or duties related to the issue or delivery of shares of
Common Stock to the Holder upon such conversion. However, the Holder shall pay
any such tax with respect to cash received in lieu of fractional shares. In
addition, the Holder shall pay any such tax which is due because the Holder
requests the shares to be issued in a name other than the Holder’s name. The
Conversion Agent may refuse to deliver the certificate representing the Common
Stock being issued in a name other than the Holder’s name until the Conversion
Agent receives a sum sufficient to pay any tax or duty which will be due because
the shares are to be issued in a name other than the Holder’s name. Nothing
herein shall preclude any tax withholding required by law or regulation.
          SECTION 4.5. COMPANY TO PROVIDE STOCK.
          (a) The Company shall from time to time as may be necessary reserve,
out of its authorized but unissued Common Stock, or hold as treasury stock, a
sufficient number of shares of Common Stock to permit the delivery of shares of
Common Stock upon conversion of all outstanding Securities in accordance with
Section 4.14.
          (b) Any shares of Common Stock delivered upon conversion of the
Securities shall be newly issued shares or shares issued out of treasury stock,
shall be duly authorized, validly issued, fully paid and nonassessable and shall
be free from preemptive or similar rights and free of any lien or adverse claim.
          (c) The Company will endeavor promptly to comply with all federal and
state securities laws regulating the offer and delivery of shares of Common
Stock upon conversion of Securities, if any, and will list or cause to have
quoted such shares of Common Stock on each national securities exchange or other
over-the-counter market or such other market on which the Common Stock is then
listed or quoted;

35



--------------------------------------------------------------------------------



 



provided, however, that if rules of such exchange or automated quotation system
permit the Company to defer the listing of such Common Stock until the first
conversion of the Securities into Common Stock in accordance with the provisions
of this Indenture, the Company covenants to list such Common Stock issuable upon
conversion of the Securities in accordance with the requirements of such
exchange or automated quotation system at such time. Any Common Stock issued
upon conversion of a Security hereunder which at the time of conversion was a
Restricted Security will also be treated as a Restricted Security.
          SECTION 4.6. ADJUSTMENT OF CONVERSION RATE
          (a) The Conversion Rate shall be adjusted from time to time by the
Company if any of the following events occurs, except that the Company will not
make any adjustment to the Conversion Rate if Holders of Securities participate,
as a result of holding the Securities, in any of the transactions described
under Section 4.6(a)(1) (but only with respect to stock dividends or
distributions), Section 4.6(a)(2), Section 4.6(a)(3), and Section 4.6(a)(4), at
the same time as holders of the Common Stock participate, without having to
convert their Securities, as if such Holders held a number of shares of Common
Stock equal to the Conversion Rate in effect for such Securities immediately
prior to the Ex-Dividend Date for such event.
          1. If the Company, at any time or from time to time while any of the
Securities are outstanding, exclusively issues shares of its Common Stock as a
dividend or distribution on shares of Common Stock, or if the Company effects a
share split or share combination, then the Conversion Rate will be adjusted
based on the following formula:

          CR1      =     CR0      ×   OS1
 
OS0    

     
where
   
 
   
CR0 =
  The Conversion Rate in effect immediately prior to the opening of business on
the Ex-Dividend Date of such dividend or distribution, or immediately prior to
the opening of business on the effective date of such share split or
combination, as applicable;
 
   
CR1 =
  The Conversion Rate in effect immediately after the opening of business on
such Ex-Dividend Date or such effective date;
 
   
OS0 =
  The number of shares of Common Stock outstanding immediately prior to the
opening of business on such Ex-Dividend Date or such effective date; and
 
   
OS1 =
  The number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, share split or share combination.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution or the effective date
for such share split or share combination. If any

36



--------------------------------------------------------------------------------



 



dividend or distribution of the type described in this Section 4.6(a)(1) is
declared but not so paid or made, the Conversion Rate shall again be adjusted to
the Conversion Rate which would then be in effect if such dividend or
distribution had not been declared.
          2. If the Company, at any time or from time to time while any of the
Securities are outstanding, issues to all or substantially all holders of the
Common Stock any rights or warrants entitling them for a period of not more than
60 calendar days after the announcement date of such issuance to subscribe for
or purchase shares of the Common Stock at a price per share less than the
average of the Closing Prices of Common Stock for the 10 consecutive Trading-Day
period ending on the Trading Day immediately preceding the date of announcement
of such issuance, the Conversion Rate shall be adjusted based on the following
formula:

          CR1      =     CR0     ×   OS0  + X
 
OS0 + Y    

     
where
   
 
   
CR0 =
  The Conversion Rate in effect immediately prior to the opening of business on
the Ex-Dividend Date for such issuance;
 
   
CR1 =
  The Conversion Rate in effect immediately after the opening of business on
such Ex-Dividend Date;
 
   
OS0 =
  The number of shares of Common Stock outstanding immediately prior to the
opening of business on such Ex-Dividend Date;
 
   
X =
  The total number of shares of Common Stock issuable pursuant to such rights or
warrants; and
 
   
Y =
  The number of shares of Common Stock equal to the aggregate price payable to
exercise such rights or warrants divided by the average of the Closing Prices of
the Common Stock over the 10 consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement of the issuance of
such rights or warrants.

To the extent such rights or warrants are not exercised prior to their
expiration or termination, the Conversion Rate shall be readjusted to the
Conversion Rate which would be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of the delivery of
only the number of shares of Common Stock actually delivered. In the event that
such rights or warrants are not so issued, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would then be in effect if the date
fixed for the determination of shareholders entitled to receive such rights or
warrants had not been fixed. For the purposes of this Section 4.6(a)(2), in
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than the average of the Closing
Prices of Common Stock for the 10 consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement of such issuance, and
in determining the aggregate exercise price payable for such shares of Common
Stock, there shall be taken into account any consideration received by the
Company for such rights or warrants and

37



--------------------------------------------------------------------------------



 



any amount payable on the exercise thereof, with the value of such
consideration, if other than cash, as shall be determined in good faith by the
Board of Directors.
          3. If the Company, at any time or from time to time while the
Securities are outstanding, distributes shares of any class of capital stock of
the Company, evidences of its indebtedness, other assets or property of the
Company or rights or warrants to acquire the Company’s capital stock or other
securities to all or substantially all holders of its Common Stock, excluding:
          (i) dividends or distributions and rights or warrants as to which an
adjustment was effected pursuant to Section 4.6(a)(1) or Section 4.6(a)(2);
          (ii) dividends or distributions paid exclusively in cash as to which
an adjustment was effected pursuant to Section 4.6(a)(4); and
          (iii) Spin-Offs to which the provisions set forth below in this
Section 4.6(a)(3) shall apply; then the Conversion Rate shall be adjusted based
on the following formula:

          CR1      =     CR0      ×   SP0
 
SP0 – FMV    

where

     
CR0 =
  The Conversion Rate in effect immediately prior to the opening of business on
the Ex-Dividend Date for such distribution;  
CR1 =
  The Conversion Rate in effect immediately after the opening of business on
such Ex-Dividend Date;  
SP0 =
  The average of the Closing Prices of the Common Stock over the 10 consecutive
Trading Day period ending on the Trading Day immediately preceding the
Ex-Dividend Date for such distribution; and  
FMV =
  The fair market value (as determined by the Board of Directors) of the shares
of capital stock, evidences of indebtedness, assets, property, rights or
warrants distributed with respect to each outstanding share of the Common Stock
on the Ex-Dividend Date for such distribution.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 4.6(a)(3) by reference to the actual or when issued trading market for
any securities, it must in doing so consider the prices in such market over the
same period used in computing the average of the Closing Prices of the Common
Stock. Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing adjustment, each
Holder of Securities shall receive, at the same time and upon the same terms as
holders of the Common Stock, the amount and kind of securities and assets such
Holder would have received as if such Holder owned a number

38



--------------------------------------------------------------------------------



 



of shares of Common Stock equal to the Conversion Rate in effect immediately
prior to the Ex-Dividend Date for the distribution of the securities or assets.
With respect to an adjustment pursuant to this Section 4.6(a)(3) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of capital stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit and such dividend or
distribution is listed for trading on a securities exchange (a “Spin-Off”), in
lieu of making the above adjustment set forth in this Section 4.6(a)(3) the
Conversion Rate shall instead be increased based on the following formula:

          CR1      =     CR0     ×   FMV0 + MP0
 
MP0    

where

     
CR0 =
  The Conversion Rate in effect immediately prior to the end of the Valuation
Period (as defined below);  
CR1 =
  The Conversion Rate in effect immediately after the end of the Valuation
Period;  
FMV0 =
  The average of the Closing Prices of the capital stock or similar equity
interest distributed to holders of Common Stock applicable to one share of
Common Stock (determined for purposes of the definition of Closing Price as if
such capital stock or similar equity interest were the Common Stock) over the
first ten consecutive Trading Day period after, and including, the Ex-Dividend
Date of the Spin-Off (the “Valuation Period”); and  
MP0 =
  The average of the Closing Prices of Common Stock over the Valuation Period.

The adjustment to the Conversion Rate under the preceding paragraph will occur
on the last day of the Valuation Period; provided that in respect of any
conversion during the Valuation Period, references above to ten Trading Days
shall be deemed replaced with such lesser number of Trading Days as have elapsed
between the Ex-Dividend Date of such Spin-Off and the Conversion Date in
determining the applicable Conversion Rate.
For the purposes of this Section 4.6(a)(3) (and subject in all respects to
Section 4.10), rights or warrants distributed by the Company to all holders of
its Common Stock entitling them to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events (a
“Trigger Event”): (1) are deemed to be transferred with such shares of Common
Stock; (2) are not exercisable; and (3) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 4.6(a)(3), (and no adjustment to the Conversion Rate
under this Section 4.6(a)(3), will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights and warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this Section 4.6(a)(3), If any such right or
warrant, including any such existing rights or warrants distributed prior to the
date of this Indenture, are subject to events, upon the occurrence of which such
rights or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date of such deemed distribution (in which case the original rights
or warrants shall be deemed

39



--------------------------------------------------------------------------------



 



to terminate and expire on such date without exercise by any of the holders). In
addition, in the event of any distribution or deemed distribution of rights or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion Rate
under this Section 4.6(a)(3) was made, (1) in the case of any such rights or
warrants which shall all have been redeemed or purchased without exercise by any
Holders thereof, upon such final redemption or repurchase (x) the Conversion
Rate shall be readjusted as if such rights or warrants had not been issued and
(y) the Conversion Rate shall then again be readjusted to give effect to such
distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share redemption or
purchase price received by holders of Common Stock with respect to such rights
or warrants (assuming each such holder had retained such rights or warrants),
made to all holders of Common Stock as of the date of such redemption or
purchase, and (2) in the case of such rights or warrants which shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights and warrants had not been
issued.
For the purposes of this Section 4.6(a)(3) and subsections (1) and (2) of this
Section 4.6(a), any dividend or distribution to which this Section 4.6(a)(3)
applies which also includes one or both of:

  (A)   a dividend or distribution of shares of Common Stock to which
Section 4.6(a)(1) applies (the “Clause A Distribution”); and     (B)   a
dividend or distribution of rights or warrants to which Section 4.6(a)(2)
applies (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 4.6(a)(3) applies (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 4.6(a)(3) with respect
thereto shall then be made, and (2) the Clause A Distribution and Clause B
Distribution shall be deemed to immediately follow the Clause C Distribution and
any Conversion Rate adjustment required by Section 4.6(a)(1)and
Section 4.6(a)(2) with respect thereto shall then be made, except that, if
determined by the Company, (I) the “Ex-Dividend Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Dividend
Date of the Clause C Distribution and (II) any shares of Common Stock included
in the Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the opening of business on such Ex-Dividend
Date or such effective date” within the meaning of Section 4.6(a)(1) or
“outstanding immediately prior to the opening of business on such Ex-Dividend
Date” within the meaning of Section 4.6(a)(2).
          4. If the Company pays any cash dividend or distribution to all or
substantially all holders of Common Stock, the Conversion Rate shall be adjusted
based on the following formula:

          CR1      =     CR0     ×   SP0
 
SP0 – C    

where

     
CR0 =
  The Conversion Rate in effect immediately prior to the opening of business on
the Ex-Dividend Date for such dividend or distribution;

40



--------------------------------------------------------------------------------



 



     
CR1 =
  The Conversion Rate in effect immediately after the opening of business on the
Ex-Dividend Date for such dividend or distribution;  
SP0 =
  The Closing Price of a share of Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such dividend or distribution; and  
C =
  The amount in cash per share the Company distributes to holders of Common
Stock.

In the case of an adjustment pursuant to this Section 4.6(a)(4) such adjustment
shall become effective immediately after the opening of business on the
Ex-Dividend Date for the relevant dividend or distribution. If the portion of
the cash so distributed applicable to one share of the Common Stock is equal to
or greater than the Closing Price of a share of Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution, in
lieu of the adjustment set forth above, adequate provision shall be made so that
each Holder of Securities shall have the right to receive on the date on which
such cash dividend or distribution is distributed to holders of Common Stock,
for each $1,000 principal amount of Securities, the amount of cash such Holder
would have received had such Holder owned a number of shares of Common Stock
equal to the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution.
          5. If the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for Common Stock, and if and solely
to the extent the cash and value of any other consideration included in the
payment per share of Common Stock exceeds the Closing Price per share of Common
Stock on the Trading Day next succeeding the last date on which tenders or
exchanges may be made pursuant to such tender or exchange offer, the Conversion
Rate shall be increased based on the following formula:

          CR1      =     CR0     ×     AC + (SP1      ×     OS1)
 
OS0      ×     SP1    

where

     
CR0 =
  The Conversion Rate in effect immediately prior to the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires;  
CR1 =
  The Conversion Rate in effect immediately after the close of business on the
10th Trading Day immediately following, and including, the Trading day next
succeeding the date such tender or exchange offer expires;  
AC =
  The aggregate value of all cash and any other consideration (as determined by
the Board of Directors) paid or payable for shares purchased in such tender or
exchange offer;  
OS0 =
  The number of shares of Common Stock outstanding immediately prior to the date
such tender or exchange offer expires;

41



--------------------------------------------------------------------------------



 



     
OS1 =
  The number of shares of Common Stock outstanding immediately after the date
such tender or exchange offer expires (after giving effect to, for the avoidance
of doubt, the purchase of all shares accepted for purchase or exchange in such
tender or exchange offer); and  
SP1 =
  The average of the Closing Prices of Common Stock over the 10 consecutive
Trading Day period commencing on the Trading Day next succeeding the date such
tender or exchange offer expires.

The adjustment to the Conversion Rate under this Section 4.6(a)(5) shall occur
as of the close of business on the tenth Trading Day from, and including, the
Trading Day next succeeding the date such tender or exchange offer expires;
provided that in respect of any conversion within 10 Trading Days immediately
following, and including, the expiration date of any tender or exchange offer,
references with respect to 10 Trading Days shall be deemed replaced with such
lesser number of Trading Days as have elapsed between the expiration date of
such tender or exchange offer and the Conversion Date in determining the
applicable Conversion Rate.
(b) In any case in which this Section 4.6 shall require that an adjustment be
made following an Ex-Dividend Date, established for the purposes specified in
this Section 4.6, the Company may elect to defer (but only until five Business
Days following the filing by the Company with the Trustee of the certificate
described in Section 4.9) giving effect to any such adjustment with respect to
any Security converted after such Ex-Dividend Date; and, in lieu of any cash,
property or securities the issuance of which is so deferred, the Company shall
issue or cause its transfer agents to issue due bills or other appropriate
evidence prepared by the Company of the right to receive such cash, property or
securities. If any distribution in respect of which an adjustment to the
Conversion Rate is required to be made as of the Ex-Dividend Date thereafter
made or paid by the Company for any reason, the Conversion Rate shall be
readjusted to the Conversion Rate which would then be in effect if such
Ex-Dividend Date had not occurred.
(c) For purposes of this Section 4.6, “Ex-Dividend Date” shall mean, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged or converted into any combination of cash, securities or other
property, the first date upon which the shares of Common Stock trade on the
application exchange or applicable market (as is used to determine the Closing
Price) regular way, without the right to receive such cash, security or other
property.
          SECTION 4.7. NO ADJUSTMENT
          (a) Notwithstanding anything to the contrary in this Article 4, no
adjustment to the Conversion Rate shall be made:
          1. upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan;

42



--------------------------------------------------------------------------------



 



          2. upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries;
          3. upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (2) above and outstanding as of the date the Securities were
first issued;
          4. for a change in the par value of the Common Stock; or
          5. for accrued and unpaid interest on the Securities.
          (b) All calculations under this Article 4 shall be made to the nearest
cent or to the nearest one-ten-thousandth of a share, as the case may be.
          (c) Notwithstanding anything to the contrary in Section 4.6, in no
event shall the Conversion Rate as adjusted in accordance with Section 4.6
exceed 28.1928 shares per $1,000 principal amount of Securities, other that on
account of proportional adjustments to the Conversion Rate in the manner set
forth in clauses (1)-(3) of Section 4.6(a).
          SECTION 4.8. ADJUSTMENT FOR TAX PURPOSES.
          The Company shall be entitled to make such increases in the Conversion
Rate, in addition to those required by Section 4.6, as it in its discretion
shall determine to be advisable in order that any stock dividends, subdivisions
of shares, distributions of rights to purchase stock or securities,
distributions of securities convertible into or exchangeable for stock or
similar events hereafter made by the Company to its stockholders shall not be
taxable to, or to diminish any income tax to, such stockholders.
          SECTION 4.9. NOTICE OF ADJUSTMENT.
          Whenever the Conversion Rate or conversion privilege is required to be
adjusted pursuant to this Indenture, the Company shall promptly deliver to
Holders a notice of the adjustment in accordance with Section 11.2 and file with
the Trustee an Officers’ Certificate briefly stating the facts requiring the
adjustment and the manner of computing it. Unless and until the Trustee shall
receive an Officers’ Certificate setting forth an adjustment of the Conversion
Rate, the Trustee may assume without inquiry that the Conversion Rate has not
been adjusted and that the last Conversion Rate of which it has knowledge
remains in effect.
          SECTION 4.10. NOTICE OF CERTAIN TRANSACTIONS.
          If otherwise than in connection with a Fundamental Change or a
transaction that would result in a Conversion Rate adjustment under
Section 4.1(i) hereof or a transaction for which the Company has delivered a
Merger Notice in accordance with Section 4.1(c), in the event that:
          (a) the Company takes any action which would require an adjustment in
the Conversion Rate;

43



--------------------------------------------------------------------------------



 



          (b) the Company consolidates or merges with, or transfers all or
substantially all of its property and assets to, another corporation and
stockholders of the Company must approve the transaction; or
          (c) there is a dissolution or liquidation of the Company,
the Company shall mail to Holders and file with the Trustee a notice stating the
proposed record date or effective date, as the case may be. The Company shall
mail such notice at least 10 days before such proposed record date or effective
date. Failure to mail such notice or any defect therein shall not affect the
validity of any transaction referred to in clause (a), (b) or (c) of this
Section 4.10.
SECTION 4.11. EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON
CONVERSION PRIVILEGE.
          (a) If any of the following shall occur, namely: (1) any
reclassification or change of shares of Common Stock issuable upon conversion of
the Securities (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination or any other transaction or event for which an adjustment is
provided in Section 4.6); (2) any statutory share exchange, consolidation or
merger or combination to which the Company is a party other than a merger in
which the Company is the continuing corporation and which does not result in any
reclassification of, or change (other than in par value, or from par value to no
par value, or from no par value to par value, or as a result of a subdivision or
combination) in, outstanding shares of Common Stock; or (3) any sale or
conveyance of all or substantially all the property and assets of the Company,
directly or indirectly, to any person, in each case, as a result of which
holders of the Company’s Common Stock are entitled to receive stock, other
securities, other property or assets (including cash or any combination thereof)
with respect to or in exchange for the Company’s Common Stock, then the Company
and any such successor, purchasing or transferee corporation, as the case may
be, shall, as a condition precedent to such reclassification, change,
combination, statutory share exchange, consolidation, merger, sale or
conveyance, execute and deliver to the Trustee a supplemental indenture to this
Indenture providing that the Holder of each Security then outstanding shall have
the right to convert such Security based on the kind and amount of shares of
stock and other securities and property (including cash) receivable upon such
reclassification, change, combination, statutory share exchange, consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
equal to the Conversion Rate of such Security immediately prior to such
reclassification, change, combination, statutory share exchange, consolidation,
merger, sale or conveyance (the “Reference Property.”) However, at and after the
effective time of the transaction (x) the amount otherwise payable in cash upon
conversion of the Securities as set forth in Section 4.14 will continue to be
payable in cash, (y) the number of shares of Common Stock (if the Company does
not elect to pay cash in lieu of all such shares) otherwise deliverable upon the
conversion of the Securities as set forth in Section 4.14 will instead be
deliverable in the amount and type of Reference Property that a holder of that
number of shares of Common Stock would have received in such transaction and (z)
the daily Closing Price will be calculated based on the value of a unit of
Reference Property that a holder of one share of Common Stock would have
received in such transaction. If the transaction causes the Company’s Common
Stock to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
the Reference Property into which the Securities will be convertible will be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Common Stock that affirmatively make such an
election. Such

44



--------------------------------------------------------------------------------



 



supplemental indenture shall (i) specify the Conversion Rate immediately after
such transaction, (ii) provide for adjustments of the Conversion Rate which
shall be as nearly equivalent as may be practicable to the adjustments of the
Conversion Rate provided for in this Article 4, (iii) set forth appropriate
modifications to the means of determining the Conversion Value and settlement
provisions specified in this Article 4 so as to be as nearly equivalent to such
provisions as may be practicable and (iv) make such other modifications as are
determined to be necessary to protect the interests of Holders of the Securities
as the Board of Directors shall reasonably consider necessary by reason of the
foregoing. If, in the case of any such consolidation, merger, combination,
statutory share exchange, sale or conveyance, the stock or other securities and
property (including cash) receivable thereupon by a holder of Common Stock
include shares of stock or other securities and property of a person other than
the successor, purchasing or transferee corporation, as the case may be, in such
consolidation, merger, combination, statutory share exchange, sale or
conveyance, then such supplemental indenture shall also be executed by such
other person and shall contain such additional provisions to protect the
interests of the Holders of the Securities as the Board of Directors shall
reasonably consider necessary by reason of the foregoing. The provisions of this
Section 4.11 shall similarly apply to successive reclassifications, changes,
combinations, consolidations, mergers, sales or conveyances.
          (b) In the event the Company shall execute a supplemental indenture
pursuant to this Section 4.11, the Company shall promptly file with the Trustee
(1) an Officers’ Certificate briefly stating the reasons therefor, the kind or
amount of shares of stock or other securities or property (including cash)
receivable by holders of the Company’s Common Stock in any such
reclassification, change, combination, consolidation, merger, sale or
conveyance, the adjustments to the Conversion Rate and other provisions of this
Article 4 made in such supplemental indenture and any other adjustment to be
made with respect thereto and that all conditions precedent have been complied
with and (2) an Opinion of Counsel that all conditions precedent thereto and
hereunder have been complied with, and shall promptly mail notice thereof to all
Holders.
          SECTION 4.12. TRUSTEE’S DISCLAIMER.
          (a) The Trustee shall have no duty to determine when an adjustment
under this Article 4 should be made, how it should be made or what such
adjustment should be, but may accept as conclusive evidence of that fact or the
correctness of any such adjustment, and shall be protected in relying upon, an
Officers’ Certificate including the Officers’ Certificate with respect thereto
which the Company is obligated to file with the Trustee pursuant to Section 4.9.
The Trustee makes no representation as to the validity or value of any
securities or assets issued upon conversion of Securities, and the Trustee shall
not be responsible for the Company’s failure to comply with any provisions of
this Article 4.
          (b) The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.11, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 4.11.

45



--------------------------------------------------------------------------------



 



          SECTION 4.13. VOLUNTARY INCREASE.
          In addition to the increases in the Conversion Rate pursuant to
Section 4.8, the Company from time to time may increase the Conversion Rate by
any amount for any period of time if the period is at least 20 Business Days and
if the increase is irrevocable during the period if the Board of Directors
determines that such increase would be in the best interest of the Company and
the Company provides 15 days prior notice of any increase in the Conversion
Rate; provided, however, that in no event may the Company increase the
Conversion Rate so that the adjusted Conversion Price would be less than the par
value of a share of Common Stock.
          SECTION 4.14. PAYMENT OF CASH IN LIEU OF COMMON STOCK.
          (a) In lieu of delivery of shares of Common Stock in an amount equal
to the Conversion Rate upon conversion of any Securities, Holders surrendering
Securities for conversion shall receive for each $1,000 principal amount of
Securities surrendered: (A) cash in an amount equal to the lesser of (1) $1,000
and (2) the Conversion Value; and (B) if the Conversion Value is greater than
$1,000, a number of shares of the Company’s Common Stock equal to the sum of the
Daily Share Amounts for each of the 20 consecutive Trading Days in the
Conversion Reference Period (the “Remaining Shares”), subject to the Company’s
right to deliver cash in lieu of all or a portion of such shares as set forth in
Section 4.14(b). The Company will deliver such cash and any shares of Common
Stock, together with any cash payable for fractional shares, to such Holder in
accordance with Section 4.2 and Section 4.3.
          (b) The Company may elect to pay cash to the Holders of Securities
surrendered for conversion in lieu of all or a portion of the Common Stock
otherwise issuable pursuant to Section 4.14(a). In such event, on any day prior
to the first Trading Day of the applicable Conversion Reference Period, the
Company will specify a percentage of the Daily Share Amount that will be settled
in cash (the “Cash Percentage”) and the amount of cash that the Company will pay
in respect of each Trading Day in the applicable Conversion Reference Period
will equal the product of: (1) the Cash Percentage, (2) the Daily Share Amount
for such Trading Day and (3) the Closing Price of our Common Stock for such
Trading Day (provided that after the consummation of a Fundamental Change in
which the consideration is comprised entirely of cash, the amount used in this
clause (3) will be the cash price per share received by holders of our Common
Stock in such Fundamental Change). The number of shares that the Company shall
deliver in respect of each Trading Day in the applicable Conversion Reference
Period will be a percentage of the Daily Share Amount equal to 100% minus the
Cash Percentage. Upon making a determination that a percentage of the Daily
Share Amount will be settled in cash, the Company shall promptly provide notice
to the Holders and Trustee of such determination in accordance with
Section 11.2. If the Company does not specify a Cash Percentage by the start of
the applicable Conversion Reference Period, the Company shall settle 100% of the
Daily Share Amount for each Trading Day in the applicable Conversion Reference
Period with shares of Common Stock; provided, however, that the Company shall
pay cash in lieu of fractional shares otherwise issuable upon conversion of
Securities in accordance with Section 4.3.
          (c) The Conversion Value, Daily Share Amounts, Closing Price, and the
number of Remaining Shares to be issued and amount of cash to be paid in respect
of the Remaining Shares will be determined by the Company at the end of the
Conversion Reference Period. For the purposes of Sections 4.14(a) and (b), in
the event that any of the Conversion Value, Daily Share Amounts, Closing Price,
or the number of Remaining Shares to be issued and amount of cash to be paid in
respect of the Remaining Shares is not calculable for all portions of the
Conversion Reference Period or the calculations do not produce results
consistent with the purpose of this provision, the Company’s Board of Directors
shall in good faith determine the values and algorithms necessary to calculate
the Conversion Value, Daily Share Amounts, and Closing Price, as applicable.

46



--------------------------------------------------------------------------------



 



          SECTION 4.15. RIGHTS PLAN
          With respect to any rights (the “Rights”) that may be issued or
distributed pursuant to any Company rights plan (a “Rights Plan”), upon
conversion of the Securities, to the extent that such Rights Plan is in effect
upon such conversion and to the extent the Company delivers shares of Common
Stock upon conversion, the Holders of Securities will receive, with respect to
such shares of Common Stock issued upon conversion, the Rights described therein
(whether or not the Rights have separated from the Common Stock at the time of
conversion), subject to the limitations set forth in and in accordance with any
such Rights Plan. Any distribution of Rights or warrants pursuant to a Rights
Plan complying with the requirements set forth in the immediately preceding
sentence of this paragraph shall not constitute a distribution of rights or
warrants pursuant to Section 4.6(a)(3). There will not be any adjustment to the
Conversion Rate as the result of the issuance of any Rights, the distribution of
separate certificates representing such Rights, the exercise or redemption of
such Rights in accordance with any Rights Plan or the termination or
invalidation of any Rights.
ARTICLE 5
COVENANTS
          SECTION 5.1. PAYMENT OF SECURITIES.
          (a) The Company shall promptly make all payments in respect of the
Securities on the dates and in the manner provided in the Securities and this
Indenture. An installment of principal or interest shall be considered paid on
the date it is due if the Paying Agent (other than the Company) holds by
11:00 a.m., New York City time, on that date money, deposited by or on behalf of
the Company sufficient to pay the installment. Subject to Section 4.2 hereof,
accrued and unpaid interest on any Security that is payable, and is punctually
paid or duly provided for, on any Interest Payment Date shall be paid to the
Person in whose name that Security is registered at the close of business on the
Regular Record Date for such Interest Payment Date at the office or agency of
the Company maintained for such purpose. The Company shall, to the fullest
extent permitted by law, pay interest in immediately available funds on overdue
principal (including premium, if any) and overdue installments of interest at
the rate borne by the Securities.
          (b) Payment of the principal of (and premium, if any) and interest on
the Securities shall be made at the office or agency of the Company maintained
for that purpose in the Borough of Manhattan, The City of New York (which shall
initially be the Trustee) or at the Corporate Trust Office of the Trustee in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts; provided, however, that
at the option of the Company payment of interest may be made by check mailed to
the address of the Person entitled thereto as such address appears in the
Register; provided further that a Holder with an aggregate principal amount in
excess of $2,000,000 will be paid by wire transfer in immediately available
funds at the election of such Holder if such Holder has provided wire transfer
instructions to the Company at least 10 Business Days prior to the payment date.
Notwithstanding the foregoing, with respect to any Securities registered in the
name of a Depositary or its nominee, all payments thereon shall be made by wire
transfer of immediately available funds to the account of the Depositary or its
nominee.

47



--------------------------------------------------------------------------------



 



          SECTION 5.2. SEC REPORTS.
          (a) The Company shall file all reports and other information and
documents which it is required to file with the SEC pursuant to Section 13 or
15(d) of the Exchange Act (after giving effect to all applicable grace periods
thereunder), and within 15 days after the same are required to be filed with the
SEC (after giving effect to all applicable grace periods thereunder), the
Company shall file copies of all such reports, information and other documents
with the Trustee; provided that any such reports, information and documents
filed with the SEC pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (or any successor system) shall be deemed to be filed with the
Trustee.
          (b) Delivery of such reports, information and documents to the Trustee
is for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
          SECTION 5.3. COMPLIANCE CERTIFICATES.
          The Company shall deliver to the Trustee, within 90 days after the end
of each fiscal year of the Company (beginning with the fiscal year ending
December 31, 2009), an Officers’ Certificate as to the signer’s knowledge of the
Company’s compliance with all conditions and covenants on its part contained in
this Indenture and stating whether or not the signer knows of any default or
Event of Default. If such signer knows of such a default or Event of Default,
the Officers’ Certificate shall describe the default or Event of Default and the
efforts to remedy the same. For the purposes of this Section 5.3, compliance
shall be determined without regard to any grace period or requirement of notice
provided pursuant to the terms of this Indenture.
          SECTION 5.4. FURTHER INSTRUMENTS AND ACTS.
          Upon request of the Trustee, the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Indenture.
          SECTION 5.5. MAINTENANCE OF CORPORATE EXISTENCE.
          Subject to Article 6, the Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence.
          SECTION 5.6. RULE 144A INFORMATION REQUIREMENT.
          Within the period prior to the expiration of the holding period
applicable to sales thereof under Rule 144(d), the Company covenants and agrees
that it shall, during any period in which it is not subject to Section 13 or
15(d) under the Exchange Act, upon the request of any Holder or beneficial
holder of the

48



--------------------------------------------------------------------------------



 



Securities make available to such Holder or beneficial holder of Securities in
connection with any sale thereof and any prospective purchaser of Securities
designated by such Holder or beneficial holder, the information required
pursuant to Rule 144A(d)(4) under the Securities Act and it will take such
further action as any Holder or beneficial holder of such Securities may
reasonably request, all to the extent required from time to time to enable such
Holder or beneficial holder to sell its Securities without registration under
the Securities Act within the limitation of the exemption provided by Rule 144A,
as such Rule may be amended from time to time. Upon the request of any Holder or
any beneficial holder of the Securities, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements.
          SECTION 5.7. STAY, EXTENSION AND USURY LAWS.
          The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the principal of, premium, if any, or interest on the Securities as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
          SECTION 5.8. ADDITIONAL INTEREST; RECEIPT OF REQUEST TO DELEGEND THE
SECURITIES.
          If:
          (a) at any time during the six-month period beginning on, and
including, the date which is six months after the last date on which any of the
Securities are originally issued, (i) the Company fails to timely file any
document or report that it is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act, as applicable (after giving effect to
all applicable grace periods thereunder and other than Current Reports on Form
8-K), or (ii) the Securities are not otherwise freely tradable by Holders other
than Affiliates of the Company (as a result of restrictions pursuant to U.S.
federal securities law or the terms of the Indenture or the Securities), or
          (b) commencing after any Holder has after the one-year anniversary of
the last date on which any of the Securities are originally issued requested in
writing the removal of the Legend on the Securities and the Legend has not been
removed, or the Securities are not otherwise freely tradable by Holders other
than Affiliates of the Company (without restrictions pursuant to U.S. securities
law or the terms of the Indenture or the Securities) (each such event referred
to in clauses (a) and (b), a “Restricted Transfer Default”),
and the Company has not cured any such Restricted Transfer Default by the date
that is 14 calendar days following the occurrence of such Restricted Transfer
Default (such date, the “Restricted Transfer Triggering Date”), then the Company
shall pay Additional Interest to all Holders of Securities. The Company shall
pay Additional Interest on the Securities will accrue at a rate per annum equal
to 0.25% of the principal amount of the Securities to but excluding the 90th day
following such Restricted Transfer Triggering Date (or such

49



--------------------------------------------------------------------------------



 



earlier date on which the Restricted Transfer Default shall have been cured or
waived) and at a rate per annum equal to 0.50% of the principal amount of the
Securities from and after the 90th day following such Restricted Transfer
Triggering Date while a Restricted Transfer Default is continuing until all
Restricted Transfer Defaults have been cured or waived. Following the cure or
waiver of all Restricted Transfer Defaults, the accrual of Additional Interest
pursuant to this Section 5.8 shall cease and the interest rate shall revert the
original rate.
Following the cure of all Restricted Transfer Defaults, the accrual of
Additional Interest arising from Restricted Transfer Defaults will cease and the
interest rate will revert to the original rate. Additional Interest will be
payable in arrears on each Interest Payment Date following accrual in the same
manner as regular interest on the Securities. Any Additional Interest paid
pursuant to this Section 5.8 will be payable at the times and in the manner
provided for the payment of regular interest in the Securities (and all
references herein to “interest” shall include the Additional Interest provided
for in this Section 5.8).
The Additional Interest that is payable as a result of the occurrence of a
Restricted Transfer Default shall be in addition to, and not in lieu of, any
Additional Interest that may be payable pursuant to Section 7.2(b).
          (c) If Additional Interest is payable by the Company pursuant to this
Section 5.8 or Section 7.2(b), the Company shall deliver to the Trustee a
certificate to that effect stating (i) the amount of such Additional Interest
that is payable, (ii) the reason why such Additional Interest is payable and
(iii) the date on which such Additional Interest is payable. Unless and until a
Trust Officer of the Trustee receives such a certificate, the Trustee may assume
without inquiry that no such Additional Interest is payable. If the Company has
paid Additional Interest directly to the Persons entitled to such Additional
Interest, the Company shall deliver to the Trustee a certificate setting forth
the particulars of such payment.
          (d) If the Company shall receive a written request from a Holder to
remove the Legend on the Securities one year after the last date on which any of
the Securities are originally issued, the Company shall promptly notify the
Trustee in writing in accordance with Section 11.2.
ARTICLE 6
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
          SECTION 6.1. COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.
          (a) The Company may not, without the consent of Holders, consolidate
with, merge into or transfer all or substantially all of the Company’s assets
unless:
          (1) either (A) the Company shall be the resulting or surviving
corporation or (B) the Person (if other than the Company) formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or lease, all or substantially all of the properties and
assets of the Company shall (i) be a corporation, limited liability company,
partnership, trust or other business entity organized and existing under the
laws of the United States of America or any State thereof and (ii) expressly
assume the due and punctual payment of the principal of and any premium and
interest on all the Securities and the performance or observance of every
covenant and provision of this Indenture

50



--------------------------------------------------------------------------------



 



and the Securities required on the part of the Company to be performed or
observed and the conversion rights shall be provided for in accordance with
Article 4, by supplemental indenture satisfactory in form to the Trustee,
executed and delivered to the Trustee, by the Person (if other than the Company)
formed by such consolidation or into which the Company shall have been merged or
by the Person which shall have acquired the Company’s assets;
          (2) at the time of giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing; and
          (3) if the Company will not be the resulting or surviving corporation,
the Company shall have, at or prior to the effective date of such consolidation,
merger or transfer, delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or transfer
and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture complies with this Article and that all
conditions precedent herein provided for relating to such transaction have been
complied with.
          (b) For purposes of the foregoing, the transfer (by lease, assignment,
sale or otherwise) of the properties and assets of one or more Subsidiaries of
the Company (other than to the Company or another Subsidiary of the Company),
which, if such assets were owned by the Company, would constitute all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.
          SECTION 6.2. SUCCESSOR SUBSTITUTED.
          Upon any consolidation of the Company with, or merger of the Company
into, any other Person or any conveyance, transfer or lease of all or
substantially all of the properties and assets of the Company in accordance with
Section 6.1, the successor Person formed by such consolidation or into which the
Company is merged or to which such conveyance, transfer or lease is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease, and except for obligations the predecessor Person may have under a
supplemental indenture, the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and Securities.
ARTICLE 7
DEFAULT AND REMEDIES
          SECTION 7.1. EVENTS OF DEFAULT.
          (a) An “Event of Default” shall occur if:
          (1) the Company fails to pay when due the principal of, or premium, if
any, on any of the Securities at the Final Maturity Date, or upon a redemption
or purchase pursuant to Article 3;

51



--------------------------------------------------------------------------------



 



          (2) the Company fails to pay an installment of interest (including
Additional Interest, if any) on any of the Securities that continues for 30 days
after the date when due;
          (3) the Company fails to satisfy in full its conversion obligations
following conversion of any Securities pursuant to Article 4 within the time
periods contemplated by Section 4.2(a);
          (4) the Company fails to comply with its obligations under Article 6;
          (5) the Company fails to perform or observe any other term, covenant
or agreement contained in the Securities or this Indenture for a period of
45 days after the Notice of Default specified below is given;
          (6) the Company fails to timely provide a Company Fundamental Change
Notice when required by Section 3.7(d);
          (7) the Company fails to make any payment at the end of the applicable
grace period, if any, after the maturity of any indebtedness for borrowed money
with an aggregate principal amount then outstanding in excess of $15,000,000,
whether such indebtedness now exists or shall hereafter be created, or there is
an acceleration of indebtedness for borrowed money in an amount in excess of
$15,000,000 because of a default with respect to such indebtedness, and such
indebtedness, in either case, is not discharged, or such acceleration is not
cured, waived, rescinded or annulled, within a period of 30 days after there
shall have been given a Notice of Default, as defined below, requiring the
Company to cause such indebtedness to be discharged or cause such default to be
cured or waived or such acceleration to be rescinded or annulled;
          (8) the Company or any Significant Subsidiary of the Company pursuant
to or within the meaning of any Bankruptcy Law:
          (A) commences a voluntary case or proceeding;
          (B) consents to the entry of an order for relief against it in an
involuntary case or proceeding;
          (C) consents to the appointment of a Custodian of it or for all or
substantially all of its property;
          (D) makes a general assignment for the benefit of its creditors;
          (E) files a petition in bankruptcy or answer or consent seeking
reorganization or relief; or
          (F) consents to the filing of such a petition or the appointment of or
taking possession by a Custodian; or
          (9) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

52



--------------------------------------------------------------------------------



 



          (A) is for relief against the Company or any Significant Subsidiary of
the Company in an involuntary case or proceeding or adjudicates the Company or
any Significant Subsidiary of the Company insolvent or bankrupt;
          (B) appoints a Custodian of the Company or any Significant Subsidiary
of the Company or for all or substantially all of the property of the Company or
any Significant Subsidiary of the Company; or
          (C) orders the winding up or liquidation of the Company or any
Significant Subsidiary of the Company;
and in each case the order or decree remains unstayed and in effect for 60
consecutive days.
The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state or foreign law for the relief
of debtors. The term “Custodian” means any receiver, trustee, assignee,
liquidator, sequestrator or similar official under any Bankruptcy Law.
          (b) A default under clauses (5) or (7) of Subsection 7.1(a) is not an
Event of Default until after there shall have been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least 25% in aggregate principal amount of the Securities
then outstanding written notice specifying such default (the “Notice of
Default”), and the Company does not cure the default within the time specified
in clauses (5) or (7) of Subsection 7.1(a) after receipt of such notice. The
Notice of Default must specify the default, demand that it be remedied and state
that the notice is a Notice of Default. When any default under this Section 7.1
is cured, it ceases.
          (c) The Company will deliver to the Trustee, within 5 Business Days of
becoming aware of the occurrence of an Event of Default, written notice thereof.
In addition, the Company shall deliver to the Trustee, within 10 days after it
becomes aware of the occurrence thereof, written notice of any event which with
the lapse of time would become an Event of Default under clause (5) or (7) of
Subsection 7.1(a).
          The Trustee shall not be charged with knowledge of any Event of
Default unless written notice thereof shall have been given to a Trust Officer
at the Corporate Trust Office of the Trustee by the Company, a Paying Agent, any
Holder or any agent of any Holder or unless it acquires actual knowledge of such
Event of Default in the course of performing other duties pursuant to this
Indenture.
          SECTION 7.2. ACCELERATION.
          (a) If an Event of Default (other than an Event of Default specified
in clause (8) or (9) of Subsection 7.1(a) with respect to the Company) occurs
and is continuing with respect to the Company, the Trustee may, by notice to the
Company, or the Holders of at least 25% in aggregate principal amount of the
Securities then outstanding may, by notice to the Company and the Trustee,
declare the principal amount, and all accrued and unpaid interest, if any, to
the date of acceleration on the Securities then outstanding (if not then due and
payable) to be due and payable upon any such declaration, and the same shall
become and be immediately due and payable. If an Event of Default specified in
clause (8) or (9) of Subsection 7.1(a) occurs and is continuing with respect to
the Company, the principal amount, and all accrued and unpaid interest, if any,
of the Securities then outstanding shall ipso facto become and be immediately
due and payable without

53



--------------------------------------------------------------------------------



 



any declaration or other act on the part of the Trustee or any Holder. The
Holders of a majority in aggregate principal amount of the Securities then
outstanding by notice to the Trustee may rescind an acceleration and its
consequences if (a) all existing Events of Default, other than the nonpayment of
the principal, premium, if any and interest on the Securities which has become
due solely by such declaration of acceleration, have been cured or waived;
(b) to the extent the payment of such interest is lawful, interest (calculated
at the rate per annum borne by the Securities) on overdue installments of
interest and overdue principal, which has become due otherwise than by such
declaration of acceleration, has been paid; (c) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction; and
(d) all payments due to the Trustee and any predecessor Trustee under
Section 8.7 have been made. No such rescission shall affect any subsequent
default or impair any right consequent thereto.
          (b) Notwithstanding any other provision in this Article 7, if the
Company breaches its obligation to file or furnish reports or other financial
information pursuant to Section 314(a) of the TIA or as required by Section 5.2
hereof, the Company may elect to pay Additional Interest on the Securities,
which shall be the Holders’ sole and exclusive remedy for any such breach, and
the Holders shall not have any immediate right under the Indenture to accelerate
the maturity of the Securities as a result of any such breach, in each case,
from the date of such breach to but not including the 180th day following such
breach. The Company will pay Additional Interest to all Holders at a rate per
annum equal to 0.25% of the principal amount of the Securities to but excluding
the 90th day following such breach (or such earlier date on which the Event of
Default relating to the reporting obligations referred to in this Section 7.2(b)
shall have been cured or waived) and at a rate per annum equal to 0.50% per
annum from the 90th day following such breach to but not including the 180th day
following such breach (or such earlier date on which the Event of Default
relating to the reporting obligations referred to in this Section 7.2(b) shall
have been cured or waived). On such 180th day, such Additional Interest will
cease to accrue (or earlier, if the Event of Default relating to the reporting
obligations referred to in this Section 7.2(b) shall have been cured or waived
prior to such 180th day) and, if the Event of Default is continuing on such
180th day, the Securities will be subject to acceleration as provided in
Section 7.2(a). If the Company so elects, Additional Interest shall accrue on
all Securities from and including the date on which such Event of Default first
occurs until such violation is cured or waived. The provisions of this
Section 7.2(b) will not affect the rights of the Holders in the event of the
occurrence of any other Event of Default, and are separate and distinct from,
and in addition to, the obligation of the Company to increase the interest rate
of, and the amount of interest payable on, the Securities pursuant to
Section 5.8. Any Additional Interest paid pursuant to this Section 7.2(b) will
be payable at the times and in the manner provided for the payment of regular
interest in the Securities (and all references herein to “interest” shall
include the Additional Interest provided for in this Section 7.2(b)).
          If the Company elects to pay Additional Interest as the sole remedy
during the first 180 days after the occurrence of an Event of Default relating
to the failure to comply with the reporting obligations referred to in this
Section 7.2(b), the Company shall notify all Holders, the Trustee and Paying
Agent of such election on or before the close of business on the business day
immediately prior to the date on which such Event of Default would occur. If the
Company fails to provide such notice or pay Additional Interest, the Securities
will be immediately subject to acceleration as provided in Section 7.2(a).

54



--------------------------------------------------------------------------------



 



          SECTION 7.3. OTHER REMEDIES.
          (a) If an Event of Default occurs and is continuing, the Trustee may,
but shall not be obligated to, pursue any available remedy by proceeding at law
or in equity to collect the payment of the principal of or interest on the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.
          (b) The Trustee may maintain a proceeding even if it does not possess
any of the Securities or does not produce any of them in the proceeding. A delay
or omission by the Trustee or any Holder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.
          SECTION 7.4. WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.
          Subject to Sections 7.7 and 10.2, the Holders of a majority in
aggregate principal amount of the Securities then outstanding by notice to the
Trustee may waive an existing default or Event of Default and its consequences,
except a default or Event of Default in the payment of the principal of,
premium, if any, or interest, if any, on any Security (other than any such
nonpayment which has become due solely by a declaration of acceleration), a
failure by the Company to satisfy its payment obligations upon conversion of any
Security or any default or Event of Default in respect of any provision of this
Indenture or the Securities which, under Section 10.2, cannot be modified or
amended without the consent of the Holder of each Security affected. When a
default or Event of Default is waived, it is cured and ceases.
          SECTION 7.5. CONTROL BY MAJORITY.
          The Holders of a majority in aggregate principal amount of the
Securities then outstanding may direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee or exercising any trust
or power conferred on it. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that the Trustee determines
may be unduly prejudicial to the rights of another Holder or the Trustee, or
that may involve the Trustee in personal liability unless the Trustee is offered
indemnity satisfactory to it; provided, however, that the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.
          SECTION 7.6. LIMITATIONS ON SUITS.
          (a) A Holder may not pursue any remedy with respect to this Indenture
or the Securities (except actions for payment of overdue principal, premium, if
any, interest, if any, or failure of the Company to satisfy its payment
obligations upon conversion of any Security) unless:
          (1) the Holder gives to the Trustee written notice of a continuing
Event of Default;
          (2) the Holders of at least 25% in aggregate principal amount of the
then outstanding Securities make a written request to the Trustee to pursue the
remedy;
          (3) such Holder or Holders offer to the Trustee reasonable indemnity
to the Trustee against any loss, liability or expense;

55



--------------------------------------------------------------------------------



 



          (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and
          (5) no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
aggregate principal amount of the Securities then outstanding.
          (b) A Securityholder may not use this Indenture to prejudice the
rights of another Securityholder or to obtain a preference or priority over such
other Securityholder.
          SECTION 7.7. RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT.
          Notwithstanding any other provision of this Indenture, the right of
any Holder of a Security to receive payment of the principal of and interest, if
any, on or after the respective due dates expressed in the Security and this
Indenture, to convert such Security in accordance with Article 4 and to bring
suit for the enforcement of any such payment on or after such respective dates
or the right to convert, is absolute and unconditional and shall not be impaired
or affected without the consent of the Holder.
          SECTION 7.8. COLLECTION SUIT BY TRUSTEE.
          If an Event of Default in the payment of principal or interest, if
any, specified in clause (1) or (2) of Subsection 7.1(a) occurs and is
continuing, the Trustee may recover judgment in its own name and as trustee of
an express trust against the Company or another obligor on the Securities for
the whole amount of principal and accrued interest, if any, remaining unpaid,
together with, to the extent that payment of such interest is lawful interest on
overdue principal and overdue installments of interest in each case at the rate
per annum borne by the Securities and such further amount as shall be sufficient
to cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.
          SECTION 7.9. TRUSTEE MAY FILE PROOFS OF CLAIM.
          The Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor on the Securities), its creditors or its property and shall be
entitled and empowered to collect and receive any money or other property
payable or deliverable on any such claims and to distribute the same, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 8.7, and to the extent that such payment
of the reasonable compensation, expenses, disbursements and advances in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other property which the Holders may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to, or, on behalf of

56



--------------------------------------------------------------------------------



 



any Holder, to authorize, accept or adopt any plan of reorganization,
arrangement, adjustment or composition affecting the Securities or the rights of
any Holder thereof, or to authorize the Trustee to vote in respect of the claim
of any Holder in any such proceeding.
          SECTION 7.10. PRIORITIES.
          (a) If the Trustee collects any money pursuant to this Article 7, it
shall pay out the money in the following order:
          (1) First, to the Trustee for amounts due under Section 9.7;
          (2) Second, to Holders for amounts due and unpaid on the Securities
for principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and
          (3) Third, the balance, if any, to the Company.
          (b) The Trustee may fix a record date and payment date for any payment
to Holders pursuant to this Section 7.10.
          SECTION 7.11. UNDERTAKING FOR COSTS.
          In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 7.11 does not apply to a suit made by the Trustee, a suit
by a Holder pursuant to Section 7.7, or a suit by Holders of more than 25% in
aggregate principal amount of the Securities then outstanding.
ARTICLE 8
TRUSTEE
          SECTION 8.1. DUTIES OF TRUSTEE.
          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
use the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.
          (b) Except during the continuance of an Event of Default:
          (1) the Trustee need perform only those duties as are specifically set
forth in this Indenture and no others; and

57



--------------------------------------------------------------------------------



 



          (2) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. The Trustee,
however, shall examine any certificates and opinions which by any provision
hereof are specifically required to be delivered to the Trustee to determine
whether or not they conform to the requirements of this Indenture.
          (c) The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
          (1) this paragraph does not limit the effect of Subsection (b) of this
Section 8.1;
          (2) the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
          (3) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 7.5.
          (d) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers unless the Trustee shall have received adequate indemnity in
its opinion against potential costs and liabilities incurred by it relating
thereto.
Every provision of this Indenture that in any way relates to the Trustee is
subject to Subsections (a), (b), (c) and (d) of this Section 8.1.
          (e) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
          SECTION 8.2. RIGHTS OF TRUSTEE.
          (a) Subject to Section 8.1:
          (1) The Trustee may rely conclusively on any document believed by it
to be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document.
          (2) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, which shall conform to
Section 11.4(b). The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such Officers’ Certificate or
Opinion.
          (3) The Trustee may act through its agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
          (4) The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers.

58



--------------------------------------------------------------------------------



 



          (5) The Trustee may consult with counsel of its selection, and the
advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection in respect of any such action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.
          (6) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity satisfactory to the Trustee against
the costs, expenses and liabilities which might be incurred by it in compliance
with such request or direction.
          (7) The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.
          (8) The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Trust Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Securities and this Indenture.
          (9) The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, including, without limitation as Paying Agent, Registrar and
Conversion Agent, and to each agent, custodian and other Person employed to act
hereunder.
          SECTION 8.3. INDIVIDUAL RIGHTS OF TRUSTEE.
          The Trustee in its individual or any other capacity may become the
owner or pledgee of Securities and may otherwise deal with the Company or an
Affiliate of the Company with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. However, the Trustee is
subject to Sections 8.10 and 8.11.
          SECTION 8.4. TRUSTEE’S DISCLAIMER.
          The Trustee makes no representation as to the validity or adequacy of
this Indenture or the Securities. It shall not be accountable for the Company’s
use of the proceeds from the Securities, and it shall not be responsible for any
statement in the Securities other than its certificate of authentication.
          SECTION 8.5. NOTICE OF DEFAULT OR EVENTS OF DEFAULT.
          If a Default or an Event of Default occurs and is continuing and if it
is known to the Trustee, the Trustee shall mail to each Securityholder notice of
all uncured defaults or Events of Default known to it

59



--------------------------------------------------------------------------------



 



within 90 days after it occurs. However, the Trustee may withhold the notice if
and so long as a committee of its Trust Officers in good faith determines that
withholding notice is in the interests of Securityholders, except in the case of
a default or an Event of Default in payment of the principal of, or premium, if
any, or interest on any Security when due or in the payment of any redemption or
purchase obligation, or the Company’s failure to satisfy its conversion
obligations.
          SECTION 8.6. REPORTS BY TRUSTEE TO HOLDERS.
          (a) If a report is required by TIA Section 313, within 60 days after
each May 31, beginning with the May 31 following the date of this Indenture, the
Trustee shall mail to each Securityholder a brief report dated as of such May 31
that complies with TIA Section 313(a). The Trustee also shall comply with TIA
Section 313(b)(2) and (c).
          (b) A copy of each report at the time of its mailing to
Securityholders shall be mailed to the Company and, to the extent required by
the TIA, filed with the SEC, and each stock exchange, if any, on which the
Securities are listed. The Company shall notify the Trustee whenever the
Securities become listed on any stock exchange or listed or admitted to trading
on any quotation system and any changes in the stock exchanges or quotation
systems on which the Securities are listed or admitted to trading and of any
delisting thereof.
          SECTION 8.7. COMPENSATION AND INDEMNITY.
          (a) The Company shall pay to the Trustee from time to time such
compensation (as agreed to from time to time by the Company and the Trustee in
writing) for its services (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Company shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances incurred or made by it. Such expenses may
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.
          (b) The Company shall indemnify the Trustee or any predecessor Trustee
(which for purposes of this Section 8.7 shall include its officers, directors,
employees and agents) for, and hold it harmless against, any and all loss,
liability or expense including taxes (other than taxes based upon, measured by
or determined by the income of the Trustee), (including reasonable legal fees
and expenses) incurred by it in connection with the acceptance or administration
of its duties under this Indenture or any action or failure to act as authorized
or within the discretion or rights or powers conferred upon the Trustee
hereunder including the reasonable costs and expenses of the Trustee and its
counsel in defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder. The
Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnity. The Company need not pay for any
settlement effected without its prior written consent, which shall not be
unreasonably withheld.
          (c) The Company need not reimburse the Trustee for any expense or
indemnify it against any loss or liability incurred by it resulting from its
gross negligence or bad faith.
          (d) To secure the Company’s payment obligations in this Section 8.7,
the Trustee shall have a senior claim to which the Securities are hereby made
subordinate on all money or property held or collected

60



--------------------------------------------------------------------------------



 



by the Trustee. The obligations of the Company under this Section 8.7 shall
survive the satisfaction and discharge of this Indenture or the resignation or
removal of the Trustee.
          (e) When the Trustee incurs expenses or renders services after an
Event of Default specified in clause (8) or (9) of Subsection 7.1(a) occurs, the
expenses and the compensation for the services are intended to constitute
expenses of administration under any Bankruptcy Law. The provisions of this
Section shall survive the termination of this Indenture.
          SECTION 8.8. REPLACEMENT OF TRUSTEE.
          (a) The Trustee may resign by so notifying the Company. The Holders of
a majority in aggregate principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee and may, with the Company’s
written consent, appoint a successor Trustee. The Company may remove the Trustee
if:
          (1) the Trustee fails to comply with Section 8.10;
          (2) the Trustee is adjudged a bankrupt or an insolvent;
          (3) a receiver or other public officer takes charge of the Trustee or
its property; or
          (4) the Trustee becomes incapable of acting.
          (b) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. The resignation or removal of a Trustee shall not be effective until a
successor Trustee shall have delivered the written acceptance of its appointment
as described below.
          (c) If a successor Trustee does not take office within 45 days after
the retiring Trustee resigns or is removed, the retiring Trustee, the Company or
the Holders of 25% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Company.
          (d) If the Trustee fails to comply with Section 8.10, any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
          (e) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Immediately after that,
the retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee and be released from its obligations (exclusive of any
liabilities that the retiring Trustee may have incurred while acting as Trustee)
hereunder, the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. A successor Trustee shall mail
notice of its succession to each Holder.
          (f) A retiring Trustee shall not be liable for the acts or omissions
of any successor Trustee after its succession.

61



--------------------------------------------------------------------------------



 



          (g) Notwithstanding replacement of the Trustee pursuant to this
Section 8.8, the Company’s obligations under Section 8.7 shall continue for the
benefit of the retiring Trustee.
          SECTION 8.9. SUCCESSOR TRUSTEE BY MERGER, ETC.
          If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all of its corporate trust assets (including the
administration of this Indenture) to, another corporation, the resulting,
surviving or transferee corporation, without any further act, shall be the
successor Trustee, provided such transferee corporation shall qualify and be
eligible under Section 8.10. Such successor Trustee shall promptly mail notice
of its succession to the Company and each Holder.
          SECTION 8.10. ELIGIBILITY; DISQUALIFICATION.
          The Trustee shall always satisfy the requirements of paragraphs (1),
(2) and (5) of TIA Section 310(a). The Trustee (or its parent holding company)
shall have a combined capital and surplus of at least $50,000,000. If at any
time the Trustee shall cease to satisfy any such requirements, it shall resign
immediately in the manner and with the effect specified in this Article 8. The
Trustee shall be subject to the provisions of TIA Section 310(b). Nothing herein
shall prevent the Trustee from filing with the SEC the application referred to
in the penultimate paragraph of TIA Section 310(b).
          SECTION 8.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.
          The Trustee shall comply with TIA Section 311(a), excluding any
creditor relationship listed in TIA Section 311(b). A Trustee who has resigned
or been removed shall be subject to TIA Section 311(a) to the extent indicated
therein.
ARTICLE 9
SATISFACTION AND DISCHARGE OF INDENTURE
          SECTION 9.1. SATISFACTION AND DISCHARGE OF INDENTURE.
     (a) This Indenture shall cease to be of further effect (except as to any
surviving rights of conversion, registration of transfer or exchange of
Securities herein expressly provided for and except as further provided below),
and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when
     (1) either
          (A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.7 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 9.3) have been delivered to the Trustee for
cancellation; or
          (B) all such Securities not theretofore delivered to the Trustee for
cancellation,

62



--------------------------------------------------------------------------------



 



          (i) have become due and payable,
          (ii) will become due and payable at the Final Maturity Date within one
year, or
          (iii) are to be called for redemption within one year under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company
     (2) and the Company has deposited with the Trustee or a Paying Agent (other
than the Company or any of its Affiliates) as trust funds in trust for the
purpose of and in an amount sufficient to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Final Maturity
Date or Redemption Date, as the case may be. In the event that the Company
exercises its right to redeem the Securities as provided in Article 3, the
Company shall have the right to withdraw its funds previously deposited with the
Trustee or Paying Agent pursuant to the immediately preceding sentence;
     (3) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and
     (4) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
relating to the satisfaction and discharge of this Indenture have been complied
with.
          (b) Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Company with respect to the conversion privilege of the
Securities pursuant to Article 4, the obligations of the Company to the Trustee
under Section 8.7 and, if money shall have been deposited with the Trustee
pursuant to clause (2) of Subsection 9.1(a), the provisions of Sections 2.3,
2.4, 2.5, 2.6, 2.7 and 2.12, Articles 3 and 4, the last paragraph of Section 5.2
and this Article 9, shall survive until the Securities have been paid in full.
          SECTION 9.2. APPLICATION OF TRUST MONEY.
          Subject to the provisions of Section 9.3, the Trustee or a Paying
Agent shall hold in trust, for the benefit of the Holders, all money deposited
with it pursuant to Section 9.1 and shall apply the deposited money in
accordance with this Indenture and the Securities to the payment of the
principal of and interest on the Securities.
          SECTION 9.3. REPAYMENT TO COMPANY.
          (a) The Trustee and each Paying Agent shall promptly pay to the
Company upon request any excess money (1) deposited with them pursuant to
Section 9.1 and (2) held by them at any time.
          (b) The Trustee and each Paying Agent shall, subject to applicable
abandoned property laws, pay to the Company upon request any money held by them
for the payment of principal or interest or upon conversion, redemption or
purchase that remains unclaimed for two years after a right to such money has
matured; provided, however, that the Trustee or such Paying Agent, before being
required to make any such payment, may at the expense of the Company cause to be
mailed to each Holder entitled to such money notice

63



--------------------------------------------------------------------------------



 



that such money remains unclaimed and that after a date specified therein, which
shall be at least 30 days from the date of such mailing, any unclaimed balance
of such money then remaining will be repaid to the Company. After payment to the
Company, Holders entitled to money must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
person.
          SECTION 9.4. REINSTATEMENT.
          (a) If the Trustee or any Paying Agent is unable to apply any money in
accordance with Section 9.2 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, then the Company’s
obligations under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to Section 9.1 until such
time as the Trustee or such Paying Agent is permitted to apply all such money in
accordance with Section 9.2; provided, however, that if the Company has made any
payment of the principal of or interest on any Securities because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Securities to receive any such payment from the money
held by the Trustee or such Paying Agent.
          (b) If pursuant to the last sentence of Section 9.1(a)(2), the Company
withdraws its previously deposited funds as a result of its exercise of its
redemption right, the Company’s obligations under this Indenture and the
Securities shall be revived and reinstated as though no deposit has occurred
pursuant to Section 9.1.
ARTICLE 10
AMENDMENTS, SUPPLEMENTS AND WAIVERS
          SECTION 10.1. WITHOUT CONSENT OF HOLDERS.
          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities without notice to or consent of any Securityholder for the
purpose of:
          (1) adding to the Company’s covenants for the benefit of the Holders;
          (2) surrendering any right or power conferred upon the Company;
          (3) providing for conversion rights of Holders if any reclassification
or change of Common Stock or any consolidation, merger or sale of all or
substantially all of the Company’s assets occurs in accordance with Article 4 or
Article 6;
          (4) increasing the Conversion Rate, provided that the increase will
not adversely affect the interests of Holders in any material respect;
          (5) complying with the requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;

64



--------------------------------------------------------------------------------



 



          (6) curing any ambiguity, omission, inconsistency or correcting or
supplementing any defective provision contained in this Indenture; provided that
such modification or amendment does not, in the good faith opinion of the Board
of Directors and the Trustee, adversely affect the interests of the Holders in
any material respect;
          (7) adding or modifying any other provisions which the Company and the
Trustee may deem necessary or desirable and which will not adversely affect the
interests of the Holders in any material respect; or
          (8) providing for uncertificated Securities in addition to the
certificated Securities so long as such uncertificated Securities are in
registered form for purposes of the Internal Revenue Code of 1986, as amended.
          SECTION 10.2. WITH CONSENT OF HOLDERS.
          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities with the written consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding or by the
adoption of a resolution at a meeting of Holders at which a quorum is present by
at least a majority in aggregate principal amount of the Securities represented
at the meeting. For purposes hereof, a Holder or Holders of at least a majority
in aggregate principal amount of Securities then outstanding shall constitute a
quorum. The Holders of at least a majority in aggregate principal amount of the
Securities then outstanding may waive compliance in a particular instance by the
Company with any provision of this Indenture or the Securities without notice to
any Holder. However, notwithstanding the foregoing but subject to Section 10.4,
without the written consent of each Holder affected, an amendment, supplement or
waiver, including a waiver pursuant to Section 7.4, may not:
          (1) change the maturity of the principal of or any installment of
interest on, any Security, including any payment of Additional Interest, if any;
          (2) reduce the principal amount of, premium, if any, or the amount
payable upon conversion pursuant to Article 4, or redemption or purchase
pursuant to Article 3, with respect to any Security;
          (3) reduce the interest rate or interest, including any Additional
Interest, with respect to any Security;
          (4) change the place or the currency of payment of principal of,
premium, if any, or interest on any Security;
          (5) impair the right to institute suit for the enforcement of any
payment on or with respect to, or conversion of, any Security;
          (6) modify the Company’s obligation to purchase Securities, including
the time of payment, at the option of Holders or the Company’s right to redeem
Securities, in a manner adverse to the Holders;

65



--------------------------------------------------------------------------------



 



          (7) except as otherwise permitted or contemplated by provisions of
this Indenture concerning corporate reorganizations, adversely affect the
purchase option of Holders upon a Fundamental Change or the conversion rights of
Holders;
          (8) reduce the percentage in aggregate principal amount of Securities
outstanding necessary or the quorum requirements necessary to modify or amend
this Indenture or to waive any past default.
          (b) After an amendment, supplement or waiver under this Section 10.2
becomes effective, the Company shall promptly mail to the Holders affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.
          SECTION 10.3. COMPLIANCE WITH TRUST INDENTURE ACT.
          Every amendment to or supplement of this Indenture or the Securities
shall comply with the TIA as in effect at the date of such amendment or
supplement.
          SECTION 10.4. REVOCATION AND EFFECT OF CONSENTS.
          (a) Until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder is a continuing consent by the Holder and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security, even if notation of the consent is not
made on any Security. However, any such Holder or subsequent Holder may revoke
the consent as to its Security or portion of a Security if the Trustee receives
the notice of revocation before the date the amendment, supplement or waiver
becomes effective.
          (b) After an amendment, supplement or waiver becomes effective, it
shall bind every Securityholder, unless it makes a change described in any of
clauses (1) through (8) of Subsection 10.2(a). In that case the amendment,
supplement or waiver shall bind each Holder of a Security who has consented to
it and every subsequent Holder of a Security or portion of a Security that
evidences the same debt as the consenting Holder’s Security.
          SECTION 10.5. NOTATION ON OR EXCHANGE OF SECURITIES.
          If an amendment, supplement or waiver changes the terms of a Security,
the Trustee may require the Holder of the Security to deliver it to the Trustee.
The Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.
          SECTION 10.6. TRUSTEE TO SIGN AMENDMENTS, ETC.
          The Trustee shall sign any amendment or supplemental indenture
authorized pursuant to this Article 10 if the amendment or supplemental
indenture does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, in its sole discretion,
but need not sign it. In signing or refusing to sign such amendment or
supplemental indenture, the Trustee shall be entitled to receive and,

66



--------------------------------------------------------------------------------



 



subject to Section 8.1, shall be fully protected in relying upon, an Opinion of
Counsel stating that such amendment or supplemental indenture is authorized or
permitted by this Indenture. The Company may not sign an amendment or supplement
indenture until the Board of Directors approves it.
          SECTION 10.7. EFFECT OF SUPPLEMENTAL INDENTURES.
          Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
ARTICLE 11
MISCELLANEOUS
          SECTION 11.1. TRUST INDENTURE ACT CONTROLS.
          If any provision of this Indenture limits, qualifies or conflicts with
the duties imposed by any of Sections 310 to 317, inclusive, of the TIA through
operation of Section 318(c) thereof, such imposed duties shall control.
          SECTION 11.2. NOTICES.
          Any demand, authorization notice, request, consent or communication
shall be given in writing and delivered in person or mailed by first-class mail,
postage prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:
If to the Company, to:
Sybase, Inc.
One Sybase Drive
Dublin, California 94568
Attention: General Counsel
Facsimile No.: (925) 236-6824

67



--------------------------------------------------------------------------------



 



with a copy to:
Paul, Hastings, Janofsky & Walker LLP
1117 S. California Avenue
Palo Alto, California 94304
Attention: Robert Claassen
Facsimile No.: (650) 320-1984
if to the Trustee, to:
U.S. Bank National Association
633 West Fifth Street, 24th Floor
LM-CA-T24T
Los Angeles, California 90071
Attn: Corporate Trust Services (Sybase, Inc. — 3.50% Convertible Senior Notes
due 2029)
Facsimile No.: (213) 615-6197
          Such notices or communications shall be effective when received.
          The Company or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.
          Any notice or communication mailed to a Securityholder shall be mailed
by first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar.
          Failure to mail a notice or communication to a Securityholder or any
defect in it shall not affect its sufficiency with respect to other
Securityholders. If a notice or communication to a Securityholder is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.
          SECTION 11.3. COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS.
          Securityholders may communicate pursuant to TIA Section 312(b) with
other Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and any other person shall
have the protection of TIA Section 312(c).
          SECTION 11.4. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.
          (a) Upon any request or application by the Company to the Trustee to
take any action under this Indenture, the Company shall furnish to the Trustee
at the request of the Trustee:
          (1) an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent (including any covenants, compliance with
which constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and

68



--------------------------------------------------------------------------------



 



          (2) an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including any covenants, compliance with
which constitutes a condition precedent) have been complied with.
          (b) Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture shall
include:
          (1) a statement that the person making such certificate or opinion has
read such covenant or condition;
          (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (3) a statement that, in the opinion of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
          (4) a statement as to whether or not, in the opinion of such person,
such condition or covenant has been complied with;
provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.
          SECTION 11.5. RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS.
          The Company (or, in the event deposits have been made pursuant to
Section 9.1, the Trustee) may set a record date for purposes of determining the
identity of Holders entitled to vote or consent to any action by vote or consent
authorized or permitted under this Indenture, which record date shall not be
more than thirty (30) days prior to the date of the commencement of solicitation
of such action. Notwithstanding the provisions of Section 10.4, if a record date
is fixed, those persons who were Holders of Securities at the close of business
on such record date (or their duly designated proxies), and only those persons,
shall be entitled to take such action by vote or consent or to revoke any vote
or consent previously given, whether or not such persons continue to be Holders
after such record date.
          SECTION 11.6. RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION
AGENT.
          The Trustee may make reasonable rules (not inconsistent with the terms
of this Indenture) for action by or at a meeting of Holders. Any Registrar,
Paying Agent or Conversion Agent may make reasonable rules for its functions.
          SECTION 11.7. LEGAL HOLIDAYS.
          A “Legal Holiday” is a Saturday or Sunday or a day on which state or
federally chartered banking institutions in New York, New York are authorized or
obligated to close. If a payment date is a

69



--------------------------------------------------------------------------------



 



Legal Holiday, payment shall be made on the next succeeding day that is not a
Legal Holiday, and no interest shall accrue for the intervening period. If a
Regular Record Date is a Legal Holiday, the record date shall not be affected.
          SECTION 11.8. GOVERNING LAW.
          This Indenture and the Securities shall be governed by, and construed
in accordance with, the laws of the State of New York.
          SECTION 11.9. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.
          This Indenture may not be used to interpret another indenture, loan or
debt agreement of the Company or a Subsidiary of the Company. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
          SECTION 11.10. NO RECOURSE AGAINST OTHERS.
          All liability described in paragraph 18 of the Securities of any
director, officer, employee or stockholder, as such, of the Company is waived
and released.
          SECTION 11.11. SUCCESSORS.
          All agreements of the Company in this Indenture and the Securities
shall bind its successor. All agreements of the Trustee in this Indenture shall
bind its successor.
          SECTION 11.12. MULTIPLE COUNTERPARTS.
          The parties may sign multiple counterparts of this Indenture. Each
signed counterpart shall be deemed an original, but all of them together
represent the same agreement.
          SECTION 11.13. SEPARABILITY.
          In case any provisions in this Indenture or in the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
          SECTION 11.14. TABLE OF CONTENTS, HEADINGS, ETC.
          The table of contents, cross-reference sheet and headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.
[SIGNATURE PAGE FOLLOWS]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the date and year first above written.

            Sybase, Inc.
      By:   /s/ Daniel R. Carl     Name:     Daniel R. Carl     Title:     Vice
President, General Counsel and Secretary             By:   /s/ Jeff G. Ross    
  Name:     Jeff G. Ross       Title:     Senior Vice President and Chief
Financial Officer       U.S. Bank National Association, as Trustee
      By:    /s/ Paula Oswald     Name:     Paula Oswald      Title:     Vice
President     

[Signature page to the Indenture]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF SECURITY]
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1
     THE OFFER AND SALE OF THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER THIS SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. EACH PURCHASER OF THIS SECURITY IS
HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION
FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.
 

1   These paragraphs should be included only if the Security is a Global
Security.   2   These paragraphs to be included only if the Security is a
Restricted Security.

A-1



--------------------------------------------------------------------------------



 



     THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH SYBASE, INC. OR ANY AFFILIATE OF
SYBASE, INC. WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY) ONLY (A) TO SYBASE, INC. OR ANY PARENT OR SUBSIDIARY THEREOF, (B) FOR
SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR
(D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE RIGHT OF SYBASE, INC. AND THE TRUSTEE’S
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE
OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS
COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.2

A-2



--------------------------------------------------------------------------------



 



SYBASE, INC.
3.50% CONVERTIBLE SENIOR NOTES DUE 2029

No.                        CUSIP: [                    ]*

     Sybase, Inc., a Delaware corporation (the “Company”, which term shall
include any successor corporation under the Indenture referred to on the reverse
hereof), promises to pay to                                              
                 , or registered assigns, the principal sum of   
                                         Dollars ($                    ) on
August 15, 2029 [or such greater or lesser amount as is indicated on the
Schedule of Exchanges of Securities on the other side of this Security].3
Interest Payment Dates: February 15 and August 15.
Regular Record Dates: February 1 and August 1.
     This Security is convertible as specified on the other side of this
Security. Additional provisions of this Security are set forth on the other side
of this Security.
SIGNATURE PAGE FOLLOWS
 

*   Insert if the Security is a Global Security   3   This phrase should be
included only if the Security is a Global Security.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

            Sybase, Inc.
      By:         Name:           Title:                   By:         Name:    
      Title:          

Dated:
Trustee’s Certificate of Authentication: This is one of the
Securities referred to in the within-mentioned Indenture.
U.S. Bank National Association,
as Trustee
By:                                                            
Authorized Signatory

A-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF SECURITY]
SYBASE, INC.
3.50% Convertible Senior Notes Due 2029
1. INTEREST
          Sybase, Inc., a Delaware corporation (the “Company”, which term shall
include any successor corporation under the Indenture hereinafter referred to),
promises to pay interest on the principal amount of this Security at the rate of
3.50% per annum. The Company shall pay interest semiannually on February 15 and
August 15 of each year, commencing February 15, 2010. Interest on the Securities
shall accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from August 4, 2009; provided, however, that if there is
not an existing default in the payment of interest and if this Security is
authenticated between a Regular Record Date referred to on the face hereof and
the next succeeding Interest Payment Date, interest shall accrue from such
Interest Payment Date. Interest will be computed on the basis of a 360-day year
comprised of twelve 30-day months. Any reference herein to interest accrued or
payable as of any date shall include any Additional Interest accrued or payable
on such date as provided in the Indenture (as defined below).
          No sinking fund is provided for the Securities.
2. METHOD OF PAYMENT
          The Company shall pay interest on this Security (except defaulted
interest) to the person who is the Holder of this Security at the close of
business on February 1 or August 1, as the case may be, (each, a Regular Record
Date) next preceding the related Interest Payment Date. The Holder must
surrender this Security to a Paying Agent to collect payment of principal. The
Company will pay principal of (and premium, if any) and interest in such coin or
currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts; provided, however, that a Holder
with an aggregate principal amount in excess of $2,000,000 will be paid by wire
transfer in immediately available funds at the election of such Holder if such
Holder has provided wire transfer instructions to the Company at least 10
Business Days prior to the payment date. The Company may mail an interest check
to the Holder’s registered address. Notwithstanding the foregoing, so long as
this Security is registered in the name of a Depositary or its nominee, all
payments hereon shall be made by wire transfer of immediately available funds to
the account of the Depositary or its nominee.
3. PAYING AGENT, REGISTRAR AND CONVERSION AGENT
          Initially, U.S. Bank National Association (the “Trustee”, which term
shall include any successor trustee under the Indenture hereinafter referred to)
will act as Paying Agent, Registrar and Conversion Agent. The Company may change
any Paying Agent, Registrar or Conversion Agent without notice to the Holder.
The Company or any of its Affiliates may, subject to certain limitations set
forth in the Indenture, act as Paying Agent, Conversion Agent or Registrar.

A-5



--------------------------------------------------------------------------------



 



4. INDENTURE, LIMITATIONS
          This Security is one of a duly authorized issue of Securities of the
Company designated as its 3.50% Convertible Senior Notes due 2029 (the
“Securities”), issued under an Indenture dated as of August 4, 2009 (together
with any supplemental indentures thereto, the “Indenture”), between the Company
and the Trustee. The terms of this Security include those stated in the
Indenture and those required by or made part of the Indenture by reference to
the Trust Indenture Act of 1939, as amended, as in effect on the date of the
Indenture. This Security is subject to all such terms, and the Holder of this
Security is referred to the Indenture and said Act for a statement of them.
          The Securities are unsubordinated unsecured obligations of the Company
limited to $400,000,000 aggregate principal amount. The Indenture does not limit
the ability of the Company to incur other debt, secured or unsecured.
5. OPTIONAL REDEMPTION
          Prior to August 20, 2014, this Security shall not be redeemable. The
Company may, at its option, redeem the Securities on or after August 20, 2014,
in whole, or from time to time in part (in multiples of $1,000), at a Redemption
Price in cash equal to 100% of the principal amount of the Securities to be
redeemed, plus accrued and unpaid interest to, but excluding, the Redemption
Date; provided that if the Redemption Date falls after a Regular Record Date and
on or before an Interest Payment Date, then the interest will be payable to the
Holders in whose names the Securities are registered at the close of business on
such Regular Record Date and such interest shall not be payable as part of the
Redemption Price. Securities or portions of Securities called for redemption
shall be convertible by the Holder until the close of business on the Business
Day prior to the Redemption Date.
6. NOTICE OF REDEMPTION
          Notice of redemption, as set forth in Section 3.3 of the Indenture,
will be given in accordance with Section 11.2 of the Indenture at least 30 days
but not more than 60 days before the Redemption Date to each Holder of
Securities to be redeemed at its registered address. Securities in denominations
larger than $1,000 may be redeemed in part, but only in whole multiples of
$1,000. On and after the Redemption Date, subject to the deposit with the Paying
Agent of funds sufficient to pay the Redemption Price, interest shall cease to
accrue on Securities or portions thereof called for redemption.
7. PURCHASE OF SECURITIES AT OPTION OF HOLDER UPON A FUNDAMENTAL CHANGE
          At the option of the Holder and subject to the terms and conditions of
the Indenture, the Company shall become obligated to purchase all or any part
specified by the Holder (so long as the principal amount of such part is $1,000
or a multiple of $1,000 in excess thereof) of the Securities held by such Holder
on the date that is specified by the Company and is not less than 20 or more
than 35 calendar days following the date of the Company Fundamental Change
Notice, at a Fundamental Change Purchase Price in cash equal to 100% of

A-6



--------------------------------------------------------------------------------



 



the principal amount thereof together with any accrued interest up to, but
excluding, the Fundamental Change Purchase Date; provided, however, if the
Fundamental Change Purchase Date is an Interest Payment Date, then interest on
the Securities shall be payable to the Holders in whose name the Securities are
registered at the close of business on the Regular Record Date and such interest
shall not be payable as part of the Fundamental Change Purchase Price. The
Holder shall have the right to withdraw any Fundamental Change Purchase Notice
(in whole or in a portion thereof that is $1,000 or a multiple of $1,000 in
excess thereof) at any time prior to the close of business on the Business Day
immediately preceding the Fundamental Change Purchase Date by delivering a
written notice of withdrawal to the Paying Agent in accordance with the terms of
the Indenture.
8. PURCHASE OF SECURITIES AT OPTION OF HOLDER ON SPECIFIED DATES
          At the option of the Holder and subject to the terms and conditions of
the Indenture, the Company shall become obligated to purchase for cash all or
any part specified by the Holder (so long as the principal amount of such part
is $1,000 or a multiple of $1,000 in excess thereof) of the Securities held by
such Holder on the applicable Put Right Purchase Date at the applicable Put
Right Purchase Price. The Holder shall have the right to withdraw any Put Right
Purchase Notice (in whole or in a portion thereof that is $1,000 or a multiple
of $1,000 in excess thereof) at any time prior to the close of business on the
Put Right Purchase Date by delivering a written notice of withdrawal to the
Paying Agent in accordance with the terms of the Indenture.
9. CONVERSION
          Subject to and upon compliance with the provisions of the Indenture
and upon the occurrence of the events specified in the Indenture, a Holder may
surrender for conversion any Security that is $1,000 principal amount or
multiples thereof. In lieu of receiving shares of the Company’s Common Stock, a
Holder will receive, for each $1,000 principal amount of Securities surrendered
for conversion:

  •   cash in an amount equal to the lesser of (1) $1,000 and (2) the Conversion
Value, as defined in the Indenture; and     •   if the Conversion Value is
greater than $1,000, a number of shares of the Company’s Common Stock, equal to
the sum of the Daily Share Amounts, as defined in the Indenture, for each of the
20 consecutive Trading Days in the Conversion Reference Period, as defined in
the Indenture, subject to the Company’s right to deliver cash in lieu of all or
a portion of such shares as described in the Indenture.

10. ADJUSTMENT TO CONVERSION RATE UPON CERTAIN FUNDAMENTAL CHANGES
          In the event of certain Fundamental Changes, as specified in the
Indenture, the Company will increase the Conversion Rate, as defined in the
Indenture, as to Securities converted in connection with the Fundamental Change
or, in lieu thereof, the Company may elect to adjust the Conversion Rate and the
related

A-7



--------------------------------------------------------------------------------



 



conversion obligation so that the Securities are convertible into shares of the
acquiring or surviving company, in each case as described in the Indenture.
11. DENOMINATIONS, TRANSFER, EXCHANGE
          The Securities are in registered form, without coupons, in
denominations of $1,000 and multiples of $1,000. A Holder may register the
transfer of or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes or other governmental
charges that may be imposed in relation thereto by law or permitted by the
Indenture.
12. PERSONS DEEMED OWNERS
          The Holder of a Security may be treated as the owner of it for all
purposes.
13. UNCLAIMED MONEY
          If money for the payment of principal or interest or upon conversion,
redemption or purchase remains unclaimed for two years, the Trustee or Paying
Agent will pay the money back to the Company at its written request, subject to
applicable unclaimed property law. After that, Holders entitled to money must
look to the Company for payment as general creditors unless an applicable
abandoned property law designates another person.
14. AMENDMENT, SUPPLEMENT AND WAIVER
          Subject to certain exceptions, the Indenture or the Securities may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, and an
existing default or Event of Default and its consequence or compliance with any
provision of the Indenture or the Securities may be waived in a particular
instance with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. Without the consent of or notice to
any Holder, the Company and the Trustee may amend or supplement the Indenture or
the Securities to, among other things, cure any ambiguity, defect or
inconsistency or make any other change that does not adversely affect the rights
of any Holder.
15. SUCCESSOR ENTITY
          When a successor Person assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor Person (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.
16. DEFAULTS AND REMEDIES
          Under the Indenture, an Event of Default includes:

A-8



--------------------------------------------------------------------------------



 



               (1) the failure of the Company to pay when due the principal of,
or premium, if any, on any of the Securities at the Final Maturity Date, or upon
a redemption or purchase pursuant to Article 3 of the Indenture;
               (2) the failure of the Company to pay an installment of interest
(including Additional Interest, if any) on any of the Securities that continues
for 30 days after the date when due;
               (3) the failure of the Company to satisfy in full its conversion
obligations following conversion of any Securities pursuant to Article 4 of the
Indenture within the time periods contemplated by Section 4.2(a) of the
Indenture;
               (4) the failure of the Company to comply with its obligations
under Article 6 of the Indenture;
               (5) the failure of the Company to perform or observe any other
term, covenant or agreement contained in the Securities or the Indenture for a
period of 45 days after the Notice of Default specified below is given;
               (6) the failure of the Company to timely provide a Company
Fundamental Change Notice when required by Section 3.7(d) of the Indenture;
               (7) the failure of the Company to make any payment at the end of
the applicable grace period, if any, after the maturity of any indebtedness for
borrowed money with an aggregate principal amount then outstanding in excess of
$15,000,000, whether such indebtedness now exists or shall hereafter be created,
or there is an acceleration of indebtedness for borrowed money in an amount in
excess of $15,000,000 because of a default with respect to such indebtedness,
and such indebtedness, in either case, is not discharged, or such acceleration
is not cured, waived, rescinded or annulled, within a period of 30 days after
there shall have been given a Notice of Default, as defined below, requiring the
Company to cause such indebtedness to be discharged or cause such default to be
cured or waived or such acceleration to be rescinded or annulled;
               (8) the Company or any Significant Subsidiary of the Company
pursuant to or within the meaning of any Bankruptcy Law: (A) commences a
voluntary case or proceeding, (B) consents to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a Custodian of it or for all or substantially all of its property, (D) makes
a general assignment for the benefit of its creditors, (E) files a petition in
bankruptcy or answer or consent seeking reorganization or relief, or
(F) consents to the filing of such a petition or the appointment of or taking
possession by a Custodian; or
               (9) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (A) is for relief against the Company or any
Significant Subsidiary of the Company in an involuntary case or proceeding or
adjudicates the Company or any Significant Subsidiary of the Company insolvent
or bankrupt, (B) appoints a Custodian of the Company or any Significant
Subsidiary of the Company or for all or substantially all of the property of the
Company or any Significant Subsidiary of the Company, or (C) orders the winding
up or liquidation of the Company or any Significant Subsidiary of the Company;
and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

A-9



--------------------------------------------------------------------------------



 



          If an Event of Default (other than as a result of certain events of
bankruptcy, insolvency or reorganization of the Company or, in certain
circumstances, the Company’s obligation to file or furnish reports or other
financial information pursuant to Section 314(a) of the TIA or as required by
Section 5.2 of the Indenture) occurs and is continuing, the Trustee or the
Holders of at least 25% in aggregate principal amount of the Securities then
outstanding may declare all unpaid principal to the date of acceleration on the
Securities then outstanding to be due and payable immediately, all as and to the
extent provided in the Indenture. Such declaration must be made via written
notice by registered or certified mail, to the Company by the Trustee, or to the
Company and the Trustee by the Holders of at least 25% in aggregate principal
amount of the Securities then outstanding, which notice must specify the default
and state that the notice is a Notice of Default (the “Notice of Default”). If
an Event of Default occurs as a result of certain events of bankruptcy,
insolvency or reorganization of the Company, unpaid principal of the Securities
then outstanding shall become due and payable immediately without any
declaration or other act on the part of the Trustee or any Holder, all as and to
the extent provided in the Indenture. Notwithstanding the foregoing, if the
Company breaches its obligation to file or furnish reports or other financial
information pursuant to Section 314(a) of the TIA or as required by Section 5.2
of the Indenture, the Company may elect to pay Additional Interest on the
Securities, which shall be the Holders’ sole and exclusive remedy for any such
breach, and the Holders shall not have any immediate right under the Indenture
to accelerate the maturity of the Securities as a result of any such breach, in
each case, from the date of such breach to, but not including, the 180th day
following such breach. The Company will pay such Additional Interest to all
Holders at a rate per annum equal to 0.25% of the principal amount of the
Securities to but excluding the 90th day following such breach (or such earlier
date on which the Event of Default relating to the reporting obligations
referred to in this Section shall have been cured or waived) and at a rate per
annum equal to 0.50% per annum from the 90th day following such breach to, but
not including, the 180th day following such breach (or such earlier date on
which the Event of Default relating to the reporting obligations referred to in
this Section shall have been cured or waived). On such 180th day, such
Additional Interest will cease to accrue (or earlier, if the Event of Default
relating to the reporting obligations referred to in this Section shall have
been cured or waived prior to such 180th day) and, if the Event of Default is
continuing on such 180th day, the Securities will be subject to acceleration as
otherwise provided herein. Any Additional Interest paid pursuant to this Section
will be payable at the times and in the manner provided for the payment of
regular interest in the Securities.
          Holders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may require indemnity satisfactory to it
before it enforces the Indenture or the Securities. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the
Securities then outstanding may direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders notice of any continuing default
(except a default in payment of principal or interest) if it determines that
withholding notice is in their interests. The Company is required to file
periodic reports with the Trustee as to the absence of default.
17. TRUSTEE DEALINGS WITH THE COMPANY
          U.S. Bank National Association, the Trustee under the Indenture, in
its individual or any other capacity, may make loans to, accept deposits from
and perform services for the Company or any Affiliate of the Company, and may
otherwise deal with the Company or any Affiliate of the Company, as if it were
not the Trustee.

A-10



--------------------------------------------------------------------------------



 



18. NO RECOURSE AGAINST OTHERS
          A director, officer, employee or stockholder, as such, of the Company
shall not have any liability for any obligations of the Company under the
Securities or the Indenture nor for any claim based on, in respect of or by
reason of such obligations or their creation. The Holder of this Security by
accepting this Security waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of this Security.
19. AUTHENTICATION
          This Security shall not be valid until the Trustee or an
authenticating agent manually signs the certificate of authentication on the
other side of this Security.
20. ABBREVIATIONS AND DEFINITIONS
          Customary abbreviations may be used in the name of the Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).
          All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.
21. INDENTURE TO CONTROL; GOVERNING LAW
          In the case of any conflict between the provisions of this Security
and the Indenture, the provisions of the Indenture shall control. This Security
shall be governed by, and construed in accordance with, the laws of the State of
New York.
          The Company will furnish to any Holder, upon written request and
without charge, a copy of the Indenture. Requests may be made to: Sybase, Inc.,
One Sybase Drive, Dublin, California 94568, (925) 236-5000, Attention: General
Counsel.

A-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
     To assign this Security, fill in the form below:
     I or we assign and transfer this Security to
     
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
 
agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

         
 
      Your Signature:
Date:
       
 
       
 
      (Sign exactly as your name appears on the other side of this Security)
 
        *Signature guaranteed by: 
   
 
       
By:
       

 
 
   

 

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-12



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
     To convert this Security, check the box: o
     To convert only part of this Security, state the principal amount to be
converted (must be $1,000 or a multiple of $1,000): $                    .
     If you want the stock certificate made out in another person’s name, fill
in the form below:
     
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
(Print or type assignee’s name, address and zip code)
Please make payment of amounts due after conversion to:

         
Name:
       
 
 
 
    Address:    

 
Wire transfer instructions (if more than $2,000,000 of Securities are being
converted and Holder wishes to receive payment by wire transfer):
 
 

         
 
      Your Signature:
Date:
       
 
       
 
      (Sign exactly as your name appears on the other side of this Security)
 
        *Signature guaranteed by:    
 
       
By:
       
 
 
 
   

 

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-13



--------------------------------------------------------------------------------



 



OPTION TO ELECT PURCHASE
UPON A FUNDAMENTAL CHANGE
To: Sybase, Inc.
     The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Sybase, Inc. (the “Company”) as to the
occurrence of a Fundamental Change with respect to the Company and requests and
instructs the Company to purchase the entire principal amount of this Security,
or the portion thereof (which is $1,000 or a multiple thereof) below designated,
in accordance with the terms of the Indenture referred to in this Security at
the Fundamental Change Purchase Price to the registered Holder hereof.

     
Dated:                     
   
 
     
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17 Ad-15
under the Securities Exchange Act of 1934.
 
     
 
   
 
  Signature Guaranty
 
   
Principal amount to be redeemed (in a multiple of $1,000, if less than all):
   
 
     
 
 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

A-14



--------------------------------------------------------------------------------



 



OPTION TO ELECT PURCHASE
ON SPECIFIED DATES
To: Sybase, Inc.
     The undersigned hereby requests and instructs Sybase, Inc. to purchase the
entire principal amount of this Security, or the portion thereof (which is
$1,000 or a multiple thereof) below designated, on                      in
accordance with the terms of the Indenture referred to in this Security at the
Put Right Purchase Price to the registered Holder hereof.

     
Dated:                    
   
 
   
 
  Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17 Ad-15
under the Securities Exchange Act of 1934.
 
     
 
   
 
  Signature Guaranty
 
   
Principal amount to be redeemed (in a multiple of $1,000, if less than all):
   
 
     
 
 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

A-15



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF SECURITIES3
     The following exchanges, purchase, redemptions, purchases or conversions of
a part of this global Security have been made:

                          Principal Amount                 of this Global Note  
Authorized           Amount of Following Such   Signatory of   Amount of
Decrease in   Increase in Decrease Date   Securities   Principal Amount  
Principal Amount of Exchange (or Increase)   Custodian   of this Global Note  
of this Global Note

A-16



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER OF RESTRICTED SECURITIES3

Re:   3.50% Convertible Senior Notes due 2029 (the “Securities”) of Sybase, Inc.

     This certificate relates to $                     principal amount of
Securities owned in (check applicable box)
     o book-entry or      o definitive form by                      (the
“Transferor”).
     The Transferor has requested a Registrar or the Trustee to exchange or
register the transfer of such Securities.
     In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of August 4, 2009 between Sybase, Inc. and U.S. Bank National
Association, as trustee (the “Indenture”), and the transfer of such Security is
being made pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”) (check applicable box) or the
transfer or exchange, as the case may be, of such Security does not require
registration under the Securities Act because (check applicable box):

  o   Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.     o   Such Security is being acquired for
the Transferor’s own account, without transfer.     o   Such Security is being
transferred to the Company or a Subsidiary (as defined in the Indenture) of the
Company.     o   Such Security is being transferred to a person the Transferor
reasonably believes is a “qualified institutional buyer” (as defined in
Rule 144A or any successor provision thereto (“Rule 144A”) under the Securities
Act) that is purchasing for its own account or for the account of a “qualified
institutional buyer”, in each case to whom notice has been given that the
transfer is being made in reliance on such Rule 144A, and in each case in
reliance on Rule 144A.     o   Such Security is being transferred pursuant to
and in compliance with an exemption from the registration requirements under the
Securities Act in accordance with Rule 144 (or any successor thereto)
(“Rule 144”) under the Securities Act.     o   Such Security is being
transferred pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act (other than an exemption
referred to above) and as a result of which such Security will, upon such
transfer, cease to be a “restricted security” within the meaning of Rule 144
under the Securities Act.

A-17



--------------------------------------------------------------------------------



 



     The Transferor acknowledges and agrees that, if the transferee will hold
any such Securities in the form of beneficial interests in a global Note which
is a “restricted security” within the meaning of Rule 144 under the Securities
Act, then such transfer can only be made pursuant to Rule 144A under the
Securities Act and such transferee must be a “qualified institutional buyer” (as
defined in Rule 144A).

         

        Date:       
 
      (Insert Name of Transferor)

A-18